Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 1 of 61 PageID #: 1026




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------------------x
  STEVEN LEE and STEVEN LEE GOLF INC.,

                                     Plaintiffs,                        REPORT AND
          -against-                                                     RECOMMENDATION

  THE TOWN OF SOUTHAMPTON, THE                                          18-cv-3167 (JMA)(SIL)
  SOUTHAMPTON TOWN POLICE
  DEPARTMENT, SERGEANT WILLIAM
  KIERNAN in his official capacity as a Police
  Officer of the Town of Southampton Police
  Department, RUSSELL A. KRATOVILLE in his
  official capacity as the Town of Southampton
  Management Services Administrator, TIFFANY
  S. SCARLATO in her official capacity as the
  Town Attorney for the Town of Southampton,
  JOHN DOE a person or firm whose name is
  currently unknown, ERIC SCHULTZEL, and
  ROB CORCORAN,

                                      Defendants.
  ------------------------------------------------------------------x

 STEVEN I. LOCKE, United States Magistrate Judge:

         Presently before the Court in this civil rights action are Defendants’ motions

 to dismiss and for sanctions, and Plaintiffs’ cross-motion for leave to amend their

 complaint.       Plaintiffs Steven Lee (“Lee”) and Steven Lee Golf Inc. (“SLG,” and

 together with Lee, “Plaintiffs”) commenced this action on May 30, 2018 against

 Defendants The Town of Southampton (the “Town”), The Southampton Town Police

 Department (the “STPD”), Sergeant William Kiernan in his official capacity as a

 Police Officer of the Town of Southampton Police Department (“Kiernan”), Russell A.

 Kratoville in his official capacity as the Town of Southampton Management Services

 Administrator (“Kratoville”), Tiffany S. Scarlato in her official capacity as the Town
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 2 of 61 PageID #: 1027




 Attorney for the Town of Southampton (“Scarlato”), John Doe a person or firm whose

 name is currently unknown (“Doe,” and collectively with the Town, the STPD,

 Kiernan, Kratoville, and Scarlato, the “Southampton Defendants”), Eric Schultzel

 (“Schultzel,” and together with the Southampton Defendants, “Defendants”), and Rob

 Corcoran (“Corcoran”), 1 alleging, inter alia: (i) violations of their civil rights pursuant

 to 42 U.S.C. § 1983 (“Section 1983”) and related New York State laws; and (ii) breach

 of contract and tortious interference (and conspiracy to tortuously interfere) with

 contract under New York State law. See generally Complaint (“Compl.”), Docket

 Entry (“DE”) [1]. Presently pending, on referral from the Honorable Joan M. Azrack

 for Report and Recommendation, are:                  (a) The Southampton Defendants’ and

 Schultzel’s motions to dismiss the Complaint against them pursuant to Fed. R. Civ.

 P. 12(b)(6), DEs [46], [50]; (b) Schultzel’s motion for sanctions against Plaintiffs and

 their counsel under Fed. R. Civ. P. 11, DE [56]; and (c) Plaintiffs’ cross-motion (in

 response to the motion for sanctions) for leave to file an amended complaint pursuant

 to Fed. R. Civ. P. 15(a)(2), DE [60]. For the reasons set forth below, the Court

 respectfully recommends granting Defendants’ motions to dismiss and denying

 Schultzel’s motion for sanctions and Plaintiffs’ cross-motion for leave to file an

 amended complaint, as detailed herein.




 1Plaintiffs voluntarily dismissed the action with prejudice as against Corcoran on December 5, 2018.
 See DEs [33] – [34], 40.


                                                  2
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 3 of 61 PageID #: 1028




 I.         Background

                A.      Relevant Facts

            The following facts are taken from the Complaint and various documents filed

 in connection with Defendants’ motions to dismiss. 2                    The Complaint’s factual

 allegations are accepted as true unless conclusively contradicted by additional

 materials considered by the Court, as more fully discussed below.

            Since approximately August 2013, the Town has owned the Poxabogue Golf

 Center (the “Golf Center”), a public golf facility containing a nine-hole golf course, pro

 shop, and driving range, located at 3556 Montauk Highway, Sagaponack, New York.

 See Compl. ¶ 22. On or about June 5, 2013, the Town entered into a license agreement

 with SLG, which is owned by Lee, whereby SLG would operate, maintain, and

 manage the Golf Center in exchange for payment of an annual license fee to the Town

 (the “License Agreement”). See id. ¶¶ 23-28. 3 The License Agreement entitled SLG

 to retain all revenues derived from operating the Golf Center, less expenses to

 maintain the premises. See id. ¶ 26. Once SLG started running the Golf Center, it

 began surveilling the property using cameras that were previously installed. See id.

 ¶ 44. Lee posted at least two signs informing customers that the premises were under

 24-hour surveillance. See id.

            In managing the Golf Center, SLG hired instructors, including Schultzel and

 Corcoran, as independent contractors, to give private and group lessons to patrons.



 2   See Section II(A)(i)(a), infra.

 3   The annual fee was initially $49,000 and increased to $70,000 in 2015. See Compl. ¶¶ 26, 28.


                                                    3
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 4 of 61 PageID #: 1029




 See id. ¶¶ 31-32. SLG arranged a monetary split with its instructors whereby the

 instructors would keep 60% of “profits” and SLG would receive the other 40%. See

 id. ¶¶ 32-33. In May 2015, Schultzel and Corcoran complained about their share of

 the fees, and SLG subsequently adjusted the split to 65%/35% in favor of the

 instructors, but only for private lessons. See id. ¶ 33. Corcoran was unhappy that

 the revised breakdown did not apply to group lessons, and thereafter would only give

 private lessons. See id. ¶ 34. During the spring and summer of 2015, Schultzel began

 leaving the Golf Center early and, as a result, missing scheduled lessons. See id. ¶

 35. Thus, Lee reprimanded Schultzel and told him that if he was not going to show

 up for his lessons, SLG would need to hire more instructors to fill the void. See id. ¶

 36. Thereafter, Schultzel’s and Corcoran’s relationship with Lee was strained. See

 id ¶¶ 34, 37.    SLG ultimately terminated its arrangement with Corcoran on

 September 6, 2015 because of his continued failure to fulfil his teaching obligations.

 See id. ¶ 56.

       On July 25, 2015, Lee looked out his office window located in the Golf Center’s

 pro shop (the “Window”) and saw a “young woman” sitting on a bench outside, looking

 at her cellphone and wearing shorts and a t-shirt.       See id. ¶ 38.   According to

 Plaintiffs, the Window was transparent and overlooking a public area that was

 regularly traversed by customers, and the bench was near one of the signs informing

 patrons that the premises were under surveillance. See id. ¶¶ 43-44. Lee then took

 a picture of the girl with his cellphone (the “Photograph”) while remaining inside in

 his office in a what he characterizes as a “conspicuous manner.”         See id. ¶ 39.




                                           4
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 5 of 61 PageID #: 1030




 According to Plaintiffs, the Photograph depicts a “chin-down image of a seated person

 of indeterminate age and sex, with one leg bent at the knee, holding a cell phone in

 both hands in front of his/her chest … [with] no portion of the person’s face above the

 chin and no hair … visible.” See id. ¶¶ 40. The Court’s review of a copy of the

 Photograph provided by Plaintiffs indicates that the girl’s crotch, and a portion of her

 right buttock, is at the center of the picture and that, although she is clothed, her

 shorts are moved to the side such that a portion of her pubic area is covered only by

 an undergarment. See Declaration of Patricia M. Meisenheimer in Opposition to

 Schultzel’s Motion to Dismiss (“Meisenheimer Decl.”), DE [48-2], Ex. B (a copy of the

 Photograph). Also on July 25, 2015, Lee showed the Photograph to Schultzel and

 described the manner in which he had taken it. See Compl. ¶ 45. That same day,

 Schultzel discussed the image with Corcoran. See id. ¶ 46.

       On or about July 30, 2015, Schultzel wrote to Kratoville, the Town

 Management Services Administrator, seeking to schedule an appointment to “discuss

 ‘the future of [the Golf Center].’” See id. ¶¶ 13, 47. Schultzel followed-up by email on

 or about August 5, 2015, stating that he needed to “report an urgent matter regarding

 the future of [the Golf Center].” See id. ¶ 48. Kratoville met with Schultzel and

 Corcoran on August 11, 2015, and purportedly discussed whether Lee taking the

 Photograph was grounds to terminate the License Agreement and whether Schultzel

 and/or Corcoran might be able to take over managing of the Golf Center in the event

 the Town terminated its arrangement with SLG. See id. ¶¶ 49-50. There is no

 allegation that Defendants discussed terminating the License Agreement prior to this




                                            5
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 6 of 61 PageID #: 1031




 incident. At the time of this meeting, Kratoville was one of three members – along

 with his then fiancé and now wife, Scarlato, the Town Attorney – of the Poxabogue

 Request for Proposal (“RFP”) Review Committee (the “Committee”), which was

 charged with evaluating proposals to operate the Golf Center and making

 recommendations concerning its licensing to the Town’s Board. 4 See id. ¶¶ 17, 51-52,

 112. Kratoville told Schultzel and Corcoran that he would “look favorably on the

 possibility of their managing [the Golf Center].” See id. ¶ 53.

           On September 9, 2015, Kratoville informed Schultzel and Corcoran that he had

 spoken to Chief Pearce (“Pearce”) of the STPD about the incident they had described

 to him and encouraged them to prepare a written statement detailing their account.

 See id. ¶ 57. Rather than drafting a document himself, Schultzel contacted Harry

 Hurt (“Hurt”), a freelance writer, to prepare a statement on his behalf (the

 “Statement”). See id. ¶ 58. 5 Hurt, who was not present when the Photograph was

 captured and had never seen the image or spoken to Lee, drafted of the Statement

 and emailed it to Schultzel for review. See id. ¶¶ 59, 61. Schultzel reviewed the

 Statement before sharing the final version with Kratoville, who then forwarded it to

 Pearce on September 14, 2015. See id. ¶¶ 60, 63. The Statement purportedly contains

 inaccurate, misleading, and inflammatory information, explaining that Lee “stated

 he had shot the Photograph through a two-way mirrored window” and that the image

 “‘showed the private lower area’ of a teenage girl.” See id. ¶¶ 59, 62, 64; see also



 4   Plaintiffs do not identify the third member of the Committee.

 5   The Complaint does not allege that Corcoran ever composed a written statement.


                                                     6
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 7 of 61 PageID #: 1032




 Declaration of Theodore D. Sklar in Support of the Southampton Defendants’ Motion

 to Dismiss (“Sklar Decl.”), DE [50-2], Ex. F-1, DE [51-3] (the “Criminal File,” which

 contains a copy of the Statement).

       On October 9, 2015, Schultzel supplemented the Statement with a supporting

 deposition to the STPD, attesting that the Photograph was of an “underage girl with

 her legs spread apart[,]” taken through a two-way mirror in Lee’s office (i.e., the

 Window). See Compl. ¶ 65. Two additional witnesses employed at the Golf Center,

 Howard Matheson (“Matheson”) and John Haining (“Haining”) corroborated

 Schultzel’s story on September 30, 2015 and October 15, 2015, respectively. See

 Criminal File at 9 (the “Matheson Deposition”); id. at 8 (the “Haining Deposition,”

 and together with the Matheson Deposition, the “Corroborating Depositions”). The

 Corroborating Depositions both allege that Lee admitted to taking the Photograph

 through the two-way mirror in his office, which they perceived as depicting a 14 or

 15-year-old girl with her legs spread and underwear showing. See id.

       On October 15, 2015, STPD officers visited the Golf Center and spoke to Lee in

 his office for “several minutes,” giving them an opportunity to observe the allegedly

 transparent Window.     See Compl. ¶¶ 67-68.      Thereafter, purportedly “without

 probable cause to believe that Lee had committed any crime,” the officers “placed”

 Lee into a police vehicle and transported him to STPD headquarters in Hampton

 Bays, New York. See id. ¶ 69. Lee claims that he “did not consent to going with the

 police” and went only because he “felt compelled and intimidated.” See id. ¶ 70. The

 Complaint does not allege that he was taken to the station by force.




                                          7
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 8 of 61 PageID #: 1033




         According to Plaintiffs, when the officers and Lee arrived at headquarters,

 Kiernan, a sergeant for the STPD, non-party police officer Michael Foos (“Foos”), and

 others “interrogated him without giving him his Miranda rights.” See id. ¶ 71. To

 that end, Lee alleges that the interrogating officers used “unconstitutionally

 impermissible tactics [and] psychological intimidation” to “coerce[] Lee into producing

 his cell phone and without permission and without a search warrant, searched the

 cell phone in Lee’s presence.” See id. ¶ 72. According to the Criminal File, however,

 Lee signed or initialed a statement at least six times indicating that he had been

 advised of and waived his rights. See Criminal File at 4-5 (“Advice of Rights Form”).

 Lee claims that he was “told” to sign the Advice of Rights Form but does not state

 that he was compelled to do so and provides no factual explanation of what he is

 referring to when he alleges that he was subject to unlawful interrogation tactics. See

 Compl. ¶ 78. In addition, the Criminal File demonstrates that Lee signed a document

 consenting to the search of his iPhone (the “Phone”). See Criminal File at 6 (the

 “Consent to Search Form”). The Complaint does not mention the Consent to Search

 Form.

         While searching the Phone, Kiernan saw the Photograph, which Lee admitted

 he took.    See id. ¶¶ 73-74.   Kiernan then confiscated the Phone without Lee’s

 permission and left the room with it, eventually returning to inform him that the

 STPD was keeping the device, over Lee’s objection, in connection with an

 investigation regarding a missing person. See id. ¶¶ 74-77. Thereafter, Lee was

 permitted to leave the police station. See id. ¶ 79. The Complaint does not allege




                                           8
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 9 of 61 PageID #: 1034




 that there was ever a point when a request by Lee to leave headquarters was refused.

 In the days following his questioning at the station, Lee repeatedly called the STPD

 asking for his Phone back to no avail, until October 20, 2015, when he was instructed

 to come back to the station the next day to pick it up. See id. ¶¶ 80, 81.

       When Lee went to retrieve his Phone on October 21, 2015, six days after the

 initial questioning, he was arrested by Kiernan and others upon arrival (the “Arrest”).

 See id. ¶¶ 82-83, 94. Lee was charged with: (i) Unlawful Surveillance in the Second

 Degree (“Unlawful Surveillance”), a class E felony, N.Y. Penal Law § 250.45(4) (“A

 person is guilty of unlawful surveillance in the second degree when … (4) Without

 the knowledge or consent of a person, he … intentionally uses … an imaging device

 to surreptitiously view, broadcast or record, under the clothing being worn by such

 person, the sexual or other intimate parts of such person.”); and (ii) Endangering the

 Welfare of a Child (“Child Endangerment”), a class A misdemeanor, N.Y. Penal Law

 § 260.10(1) (“A person is guilty of endangering the welfare of a child when … (1) He

 or she knowingly acts in a manner likely to be injurious to the physical, mental or

 moral welfare of a child less than seventeen years old ….”). See Compl. ¶¶ 84-85.

       According to Lee, Kiernan, Doe, the STPD, and the Town “knew or should have

 known” that he could not have been guilty of Unlawful Surveillance because he “had

 not acted surreptitiously” in light of the Window being transparent and the

 Photograph indicating that it had been taken at the eye level of a standing person

 such that Lee was “observable.” See id. ¶ 87. In addition, Lee contends that because

 the STPD had his Phone for six days before arresting and charging him, Kiernan and




                                            9
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 10 of 61 PageID #: 1035




  other officers were able to study the Photograph and learn that it did not include an

  image of “the sexual or other intimate parts” contemplated by the statute and that it

  was “taken from an angle that negated the possibility that it was the result of an

  ‘under the skirt’ camera.” See id. ¶ 95. The Complaint further alleges that Kiernan,

  Doe, the STPD, and the Town “knew or should have known that Lee could not have

  been guilty of endangering the welfare of a child.” See id. ¶¶ 89, 96. Thus, according

  to Lee, the arrest – which occurred absent his consent and prior to an indictment or

  judicial review – and subsequent prosecution were malicious and lacked probable

  cause. See id. ¶¶ 90-93, 97.

        After the Arrest, the Town and STPD issued a press release prepared by

  Kiernan to Newsday and The Southampton Press, identifying Lee as the manager of

  the Golf Center, detailing the charges, and stating that Lee had taken a Photograph

  of “an underage female’s crotch area through a one-way window”(the “Press Release”).

  See id. ¶¶ 98-99. The Press Release stated that the Town was concerned for the safety

  of its citizens and patrons of the Golf Center.     See id.   The news was “widely

  disseminated” by various outlets. See id. ¶ 124. On October 22, 2015, the day after

  the Arrest, Scarlato wrote a letter on her Town Attorney stationary purporting to

  terminate the License Agreement (the “Termination Letter”), despite purportedly

  having no authority to render such a decision absent a resolution by the Town Board.

  See id. ¶ 104. The Termination Letter instructed Lee to cease and desist from

  operating the Golf Center and immediately vacate the premises. See id. ¶ 105. On




                                           10
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 11 of 61 PageID #: 1036




  October 27, 2015, the Town Board passed a resolution ratifying Scarlato’s

  termination of the License Agreement. See id. ¶ 106.

         During the June/July 2016 Term of Grand Jury of Suffolk County, Lee was

  indicted for Unlawful Surveillance (the “Indictment”). See id. ¶ 107. The Child

  Endangerment charge was dropped.                 See id.     Plaintiffs allege that Schultzel

  knowingly provided false and misleading testimony to the Grand Jury by claiming

  that Lee took the Photograph through a “one-way mirrored window.” See id. ¶¶ 108,

  173. 6 A review of Schultzel’s Grand Jury transcript, however, demonstrates that his

  testimony was as follows:

         Q: [D]id [Lee’s office] have windows?

         A: Yes, it did.

         Q: Can you describe what these windows were like?

         A: There was one window with like a shaded film to block the sun.

         Q: Was it a two-way mirror?

         A: It was not a two-way mirror.

         Q: So it was a window with a shade, the film, you said?

         A: Yes.

         Q: So you mean like a tint?

         A: Like a tint.




  6Plaintiffs’ motion for leave to file an amended complaint seeks to withdraw paragraphs 108 and 173
  of the Complaint. See Section II(C), infra. The instant motions to dismiss, however, are addressed to
  the original Complaint, which remains the operative pleading.


                                                   11
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 12 of 61 PageID #: 1037




  See Declaration of Robert M. Fantone in Support of Mr. Schultzel’s Motion to Dismiss

  (the “Fantone Decl.”), DE [46-2], Ex. GJ-1, the June 29, 2016 Grand Jury Testimony

  Transcript of Schultzel (the “Schultzel GJ Transcript”) at 15:15-16:1. 7 In other words,

  the Grand Jury heard testimony that the Window was tinted, rather than mirrored,

  prior to rendering the Indictment.             The Complaint further claims that Kiernan

  provided unidentified “false and misleading” testimony to the Grand Jury.                            See

  Compl. ¶ 161.

          On October 23, 2015, Schultzel wrote to Kratoville, thanking him for helping

  to get Lee arrested and offering to take over the management of the Golf Center. See

  id. ¶ 111. The next day, Corcoran acknowledged that he and Schultzel intended to

  submit an RFP to operate the Golf Center and referred to Lee as “a very bad guy.”

  See id. ¶ 112. On October 25, 2015, Schultzel began managing the Golf Center and

  also acknowledged that he intended to submit an RFP. See id. ¶ 114. Shortly

  thereafter, Schultzel asked Kratoville for guidance on pursuing his RFP, an was

  informed that Kratoville had forwarded his information to Scarlato who should be

  the point of contact. See id. ¶ 115. Schultzel then reached out to Scarlato on October

  30, 2015 to schedule a meeting with her along with Corcoran, his “business partner.”

  See id. ¶ 116. On December 22, 2015, the Town Board adopted a resolution awarding

  an eight-year license agreement for the operation of the Golf Center to Pin High Golf

  Management, LLC (“Pin High”). See id. ¶ 120. The Complaint does not allege that

  Schultzel of Corcoran own or are affiliated with Pin High. Instead, Plaintiffs claim


  7As discussed below, the parties stipulated to the release of this transcript. See Section II(B), infra;
  see also DE [39].


                                                     12
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 13 of 61 PageID #: 1038




  that Schultzel, in an April 4, 2016 email, stated that the Golf Center was a “very big

  disappointment … and a huge letdown from the [T]own officials that [he] worked with

  to bring light to the situation that the community was facing at [the Golf Center].

  The gossip was that it was a done deal with who they wanted to bring in, even prior

  to the RFP coming out….” See id. ¶ 133. In other words, the Complaint implies that

  Schultzel was never awarded a contract to operate the Golf Center.

        In March 2017, the Honorable John Toomey presided over a jury trial in the

  Suffolk County Court on Lee’s Unlawful Surveillance charge. See Compl. ¶¶ 117-18.

  On March 23, 2017, the jury found Lee not guilty, and the Indictment was dismissed.

  See id. ¶¶ 118-19. The Town did not reinstate SLG’s License Agreement after Lee’s

  acquittal, causing him to “suffer[] a devastating loss of his career and … livelihood.”

  See id. ¶¶ 122-23. To that end, Lee had been a “PGA golf pro” for 26 years – his only

  occupation since college. See id. ¶ 124. Following the Arrest and prosecution, Lee

  has been unable to obtain a position in the golf industry. See id. ¶ 125. Specifically,

  Lee was: (i) hired as a “First Assistant Golf Professional” at a golf management

  company, with promises of promotion if vacancies opened, but was terminated after

  three days when customers threatened to resign their memberships due to the

  criminal charges; (ii) given a sales position with a golf branding company, but was

  fired after two weeks because a competing salesperson informed his boss that Lee

  “had been arrested for child pornography”; and (iii) recruited for a management

  position at an indoor golf facility but ultimately told he was “not appropriate” for the

  position despite having the right experience. See Compl. ¶¶ 126-28.




                                            13
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 14 of 61 PageID #: 1039




              B.      Procedural History

          Based on the above, Plaintiff commenced this action on May 30, 2018. See DE

  [1]. The Complaint asserts the following causes of action on behalf of Lee: (i) false

  arrest against the Town, the STPD, Doe, and Kiernan pursuant to Section 1983 and

  New York State law; (ii) malicious prosecution against the Town, the STPD, Doe,

  Kiernan, and Schultzel pursuant to Section 1983 and New York State law; (iii)

  “deprivation of civil rights” against the Town and Kiernan pursuant to Section 1983;

  and (iv) “violating Lee’s liberty interest under the Due Process clause of the

  Fourteenth Amendment” of the United States Constitution against the Southampton

  Defendants pursuant to Section 1983. 8 See Compl. ¶¶ 143-92. In addition, the

  Complaint asserts the following causes of action on behalf of SLG: (i) breach of

  contract against the Town for terminating the License Agreement; and (ii) tortious

  interference (and conspiracy to tortuously interfere) with the License Agreement

  against Kratoville, Scarlato, and Schultzel. See id. ¶¶ 199-225. 9

          On June 13, 2017, Plaintiffs served a Notice of Claim on the Southampton

  Defendants. See Compl. ¶ 137. The Complaint does not specify which causes of action

  were asserted in the Notice of Claim, but contends it was filed within 90 days of the

  accrual of the false arrest and malicious prosecution claims. See id. ¶ 138. In



  8 The Complaint also asserts a cause of action against the Southampton Defendants for violating Lee’s
  liberty interest pursuant to New York State law. See Compl ¶¶ 193-98. This claim, however, was
  withdrawn. See Plaintiffs’ July 5, 2018 Letter to the Court, DE [21], at 3; see also Pltfs.’ Second Mem.
  at 7).

  9All of the contract-based claims against the Southampton Defendants have been withdrawn. See DE
  [21], at 3; see also Pltfs.’ Second Mem. at 7. Accordingly, all that remains in this context is tortious
  interference and conspiracy to tortuously interfere with contract against Schultzel.


                                                    14
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 15 of 61 PageID #: 1040




  connection therewith, Lee partook in a 50-h hearing on October 19, 2017. See id. ¶

  141.

         On June 28, 2018 and July 24, 2018, the Southampton Defendants and

  Schultzel, respectively, filed pre-motion conference letters indicating their intention

  to move to dismiss the Complaint as against them pursuant to Fed. R. Civ. P. 12(b)(6).

  See DEs [20], [23]. On December 7, 2018, Schultzel filed a motion to, inter alia,

  compel Plaintiffs to consent to the release of the sealed criminal records concerning

  Lee’s prosecution so that Schultzel could adequately prepare his motion to dismiss.

  See DE [35]. After a December 14, 2018 hearing, Plaintiffs executed a stipulation,

  which the Court So Ordered, enabling Schultzel to obtain the sealed records. See DEs

  [37] - [39]. Schultzel’s motion to dismiss was fully briefed on March 8, 2019, see DE

  [46] et seq., and the Southampton Defendants’ motion followed on March 22, 2019.

  See DE [50] et seq.

         In their motion to dismiss, the Southampton Defendants argue that the

  Complaint fails as a matter of law because, inter alia: (i) there is no plausible claim

  for municipal liability against the Town; (ii) the existence of probable cause negates

  any claims for false arrest or malicious prosecution; and (iii) Lee was not deprived of

  any protectable liberty interest. See generally Memorandum of Law in Support of the

  Southampton Defendants Motion to Dismiss (“SH Mem.”), DE [50-1].           In support of

  his motion, Schultzel argues that: (a) he is not a state actor subject to liability under

  Section 1983; (b) Plaintiffs’ failure to rebut the presumption of probable cause renders

  his malicious prosecution claim deficient; and (c) the contract-based tort claims




                                             15
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 16 of 61 PageID #: 1041




  asserted against him should be dismissed both because they fail to state a claim as a

  matter of law and because the Court should decline to exercise supplemental

  jurisdiction over them. See generally Memorandum of Law in Support of Schultzel’s

  Motion to Dismiss (“ES Mem.”), DE [46-1].

         Approximately two months after the motions to dismiss were filed, Schultzel

  filed a motion for sanctions pursuant to Fed. R. Civ. P. 11, arguing, inter alia, that

  Plaintiffs’ malicious prosecution cause of action against him is frivolous and based on

  allegations they knew to be materially false. See generally Schultzel’s Memorandum

  of Law in Support of Motion for Sanctions (“ES Sanctions Mem.”), DE [58]. Plaintiffs

  opposed all of these motions and cross-moved for leave to file an amended complaint

  to delete paragraphs 108 and 173 of the Complaint, which were the subject of the

  sanctions motion. See generally Plaintiffs’ Memorandum of Law in Opposition to the

  Southampton Defendants’ Motion to Dismiss (“Pltfs.’ SH Mem.”), DE [55]; Plaintiffs’

  Memorandum of Law in Opposition to Schultzel’s Motion to Dismiss (“Pltfs.’ ES

  Mem.”), DE [48]; Plaintiffs’ Memorandum of Law in Opposition to Schultzel’s Motion

  for Sanctions [and in Support of Plaintiffs’ Motion for Leave to File an Amended

  Complaint] (“Pltfs.’ Sanctions Mem.”), DE [59]. 10

         On January 8, 2020, Judge Azrack referred the pending motions to this Court

  for Report and Recommendation. See January 8, 2020 Order Referring Motions.




  10Notably, Plaintiffs have not requested leave to file an amended complaint to cure the deficiencies
  outlined in Defendants’ motions to dismiss.


                                                  16
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 17 of 61 PageID #: 1042




  II.   Discussion

        For the reasons set forth below, the Court respectfully recommends granting

  both motions to dismiss, denying the motions for sanctions and leave to amend, and

  closing this matter. The Court addresses each motion in turn.

            A.      Motions to Dismiss

                   i.      Legal Standard

        To survive a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), a complaint

  must set forth “enough facts to state a claim to relief that is plausible on its face.”

  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955 (2007). “A claim has

  facial plausibility when the plaintiff pleads factual content that allows the Court to

  draw the reasonable inference that the defendant is liable for the misconduct

  alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937 (2009). A complaint

  “that offers only ‘labels and conclusions’ or ‘a formulaic recitation of the elements of

  a cause of action will not do.’” Id. (quoting Twombly, 550 U.S. at 555, 127 S. Ct. 1955).

  “Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further

  factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557, 127 S. Ct. 1955).

        In reviewing a motion to dismiss, the Court must accept the factual allegations

  set forth in the Complaint as true and draw all reasonable inferences in Plaintiffs’

  favor. See LaFaro v. New York Cardiothoracic Grp., PLLC, 570 F.3d 471, 475 (2d Cir.

  2009). To that end, the Court may consider:

                 (1) facts alleged in the complaint and documents attached
                 to it or incorporated in it by reference, (2) documents
                 ‘integral’ to the complaint and relied upon in it, even if not
                 attached or incorporated by reference, (3) documents or


                                              17
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 18 of 61 PageID #: 1043




                 information contained in defendant's motion papers if
                 plaintiff has knowledge or possession of the material and
                 relied on it in framing the complaint … and (5) facts of
                 which judicial notice may properly be taken under Rule
                 201 of the Federal Rules of Evidence.

  Weiss v. Inc. Vill. of Sag Harbor, 762 F. Supp. 2d 560, 567 (E.D.N.Y. 2011) (collecting

  cases) (internal quotations omitted).      Moreover, a plaintiff’s “failure to include

  matters of which as pleaders they had notice and which were integral to their claim

  – and that they apparently most wanted to avoid – may not serve as a means of

  forestalling the district court's decision on a 12(b)(6) motion.” L-7 Designs, Inc. v. Old

  Navy, LLC, 647 F.3d 419, 422 (2d Cir. 2011) (internal quotation, citation, and

  brackets omitted); cf. Blue Tree Hotels Inv. (Canada), Ltd. v. Starwood Hotels &

  Resorts Worldwide, Inc., 369 F.3d 212, 222 (2d Cir. 2004) (discrediting allegations

  “belied” by letters attached to the complaint).      Similarly, “[w]here a complaint's

  allegations contradict the terms of documents incorporated by reference, the

  documents control and [courts] need not accept as true the allegations in a

  complaint.” Governara v. 7-Eleven, Inc., No. 13-cv-6094, 2014 WL 4476534, at *2

  (S.D.N.Y. Aug. 20, 2014) (internal quotations, citations, and brackets omitted).

                          a.     Documents Considered

        Applying these standards, the Court concludes that it is appropriate to

  consider multiple documents attached to Defendants’ motion papers, which were in

  Plaintiffs’ possession before filing the Complaint and instrumental in framing their

  allegations.




                                             18
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 19 of 61 PageID #: 1044




         First, the Court considers the Schultzel Grand Jury Transcript, which is relied

  on with respect to Plaintiffs’ claims. 11            See Compl. ¶ 108 (“Schultzel knowingly

  testified before the Grand Jury that the window through which Lee had taken the

  Photograph was a one-way mirrored window.”); id. ¶ 173 (“Following the arrest of

  Lee, Defendant Schultzel gave false and misleading testimony before a Grand Jury.”).

  Accordingly, Plaintiffs’ argument that “testimony at the grand jury” is “irrelevant,”

  see Pltfs.’ SH Mem. at 9, is without merit.

         In addition, the Court considers the Criminal File submitted by the

  Southampton Defendants, which includes, among other things: (i) the Statement; (ii)

  the Advice of Rights and Consent to Search Forms; and (iii) the Corroborating

  Depositions. 12 See Criminal File. In reaching this conclusion, the Court finds that

  these documents are relied on throughout the Complaint. See, e.g., Compl. ¶¶ 57-64

  (discussing     the    Statement       and     its     purportedly     “false   and     misleading”

  representations); id. ¶¶ 71, 147 (asserting that Lee was interrogated without being

  given his Miranda rights); id. ¶¶ 146, 162, Pltfs.’ SH Mem. at 15 (claiming that

  Kiernan did not have “even an iota of trustworthy information that the Photograph

  was taken surreptitiously” and that Lee’s arrest was “based entirely on the

  misrepresentation [of Schultzel’s Statement]”); id. ¶ 179 (alleging that Lee’s property



  11 This transcript, although part of the sealed criminal records released to Schultzel, was filed
  separately from the Criminal File provided by the Southampton Defendants.

  12Plaintiffs do not dispute that they were in possession of the Criminal File prior to commencing suit.
  See Pltfs.’ SH Mem. at 10 (“Defendants argue that the exhibits are ‘integral’ because the Plaintiff was
  in possession of them. Plaintiff may have had access to the exhibits, yet never had the opportunity to
  engage in discovery or depositions relating to the proffered exhibits.”).



                                                    19
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 20 of 61 PageID #: 1045




  was searched and seized absent a warrant). See Obilo v. City Univ. of City of New

  York, No. 01-cv-5118, 2003 WL 1809471, at *3 (E.D.N.Y. Apr. 7, 2003) (considering

  an incident report, police complaint, and written statements, on a motion to dismiss

  that were “implicitly” referenced in a complaint that alleged false arrest and

  malicious prosecution of a “conspiratorial nature”) (citing 5 C. Wright & A. Miller,

  Federal Practice & Procedure § 1327, at 489 & n. 15 (stating that when a “plaintiff

  fails to introduce a pertinent document as part of his pleading, defendant may

  introduce the exhibit as part of his motion attacking the pleading”)). Thus, Plaintiffs’

  contention that “the prior criminal file … was never mentioned, nor relied on in the

  Complaint,” see Pltfs.’ SH Mem. at 9, is similarly rejected.

         The Court, however, will not consider the additional versions of the Photograph

  submitted by the Southampton Defendants, see Sklar Decl., Ex. F-1, as they reflect

  zoomed-in versions of the image that were taken of a cellphone displaying the original

  Photograph. Thus, the Court’s conclusions as to the contents of the Photograph come

  solely from the copy produced by Plaintiffs. See Meisenheimer Decl., Ex. B. 13

                   ii.       Analysis

         Applying the standards set forth above, and for the reasons set forth below, the

  Court concludes that the Complaint fails to state any plausible claims for relief and

  should be dismissed. The Court first addresses whether Plaintiffs have adequately




  13The Court notes that Defendants’ motions contained other exhibits that were irrelevant to the
  Court’s analysis herein. Accordingly, the Court takes no position as to whether those documents could
  be considered at this stage.


                                                   20
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 21 of 61 PageID #: 1046




  pled Section 1983 liability against Defendants before turning to the merits of their

  causes of action.

          As a preliminary matter, the STPD should be dismissed from this action

  because it is a non-suable entity. Plaintiffs do not dispute that the STPD “lacks an

  independent legal identity apart from the Town.” See SH Mem. at 16-17. Courts

  regularly dismiss police departments, such as the STPD, as defendants. See, e.g.,

  Licata v. Kaplan, No. 16-cv2928, 2017 WL 6379606, at *5 (E.D.N.Y. Dec. 12, 2017)

  (dismissing police department from action as a non-suable entity because “[u]nder

  New York law, departments that are merely administrative arms of a municipality

  do not have a legal identity separate and apart from the municipality and, therefore,

  cannot sue or be sued.”) (collecting cases); Stratakos v. Nassau Cty., No. 15-cv-7244,

  2016 WL 6902143, at *2 (E.D.N.Y. Nov. 23, 2016) (same). Accordingly, the Court

  respectfully recommends dismissing the STPD from this action.

          The Court next considers whether the Complaint adequately alleges that the

  remaining Defendants may be held liable for the conduct complained of under Section

  1983.

                          a.     Defendants’ Liability Under Section 1983

          Section 1983 provides, in relevant part:

                Every person who, under color of any statute, ordinance,
                regulation, custom, or usage, of any State . . . subjects, or
                causes to be subjected, any citizen of the United States . . .
                to the deprivation of any rights, privileges, or immunities
                secured by the Constitution and laws, shall be liable to the
                party injured . . . .




                                             21
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 22 of 61 PageID #: 1047




  42 U.S.C. § 1983. Although the statute itself does not create substantive rights, it

  does provide “a procedure for redress for the deprivation of rights established

  elsewhere.” Sykes v. James, 13 F.3d 515, 519 (2d Cir. 1993). To prevail on a claim

  arising under Section 1983, a plaintiff must demonstrate: “(1) the deprivation of any

  rights, privileges, or immunities secured by the Constitution and its laws; (2) by a

  person acting under the color of state law.” Hawkins v. Nassau Cty. Corr. Facility,

  781 F. Supp. 2d 107, 111 (E.D.N.Y. 2011) (citing 42 U.S.C. § 1983). The traditional

  definition of “acting under color of state law” requires that the defendant exercised

  power “possessed by virtue of state law and made possible only because the wrongdoer

  is clothed with the authority of state law.” United States v. Classic, 313 U.S. 299,

  326, 61 S. Ct. 1031, 1043 (1941).

                                        1) The Town

        The Court first concludes that Plaintiffs fail to establish municipal liability

  against the Town. A municipality may not be held liable under Section 1983 on a

  respondeat superior theory of liability. Monell v. N.Y.C. Dep’t of Soc. Servs., 436 U.S.

  658, 690-91, 98 S. Ct. 2018, 2036 (1978); see also Genovese v. Town of Southampton,

  921 F. Supp. 2d 8, 24 (E.D.N.Y. 2013) (“[A] municipal entity may only be held liable

  where the entity itself commits a wrong”) (internal citation omitted). Instead, to state

  a claim for municipal liability, a plaintiff must allege “(1) an official policy or custom

  that (2) causes the plaintiff to be subjected to (3) a denial of a constitutional right.”

  Torraco v. Port Authority of New York & New Jersey, 615 F.3d 129, 140 (2d Cir. 2010)

  (citing Wray v. City of New York, 490 F.3d 189, 195 (2d Cir. 2007)); see also Norton v.




                                             22
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 23 of 61 PageID #: 1048




  Town of Islip, 97 F. Supp. 3d 241, 264 (E.D.N.Y. 2015), reconsideration denied, No.

  12-cv-4463, 2016 WL 264930 (E.D.N.Y. Jan. 21, 2016), aff’d, No. 16-cv-490, 2017 WL

  440131 (2d Cir. Feb. 1, 2017) (citing Monell, 436 U.S. at 690-91, 98 S. Ct. 2018;

  Lamont v. City of New York, No. 12-cv-2478, 2014 WL 4829328, at *7 (E.D.N.Y. Sept.

  29, 2014)). Further, municipal liability “is not an independent cause of action” but,

  rather, “is an extension of liability” that “requires an underlying constitutional

  violation.” Soto v. City of New York, 132 F. Supp. 3d 424, 459 (E.D.N.Y. 2015) (citing

  Segal v. City of New York, 459 F.3d 207, 219 (2d Cir.2006)).

        Although Section 1983 does not require application of a heightened pleading

  standard to allege municipal liability, a complaint does not “suffice if it tenders naked

  assertion[s] devoid of further factual enhancement.” Iqbal, 556 U.S. at 678, 129 S.

  Ct. 1937 (alteration in original) (internal quotation and citations omitted); see also

  Leatherman v. Tarrant Cty. Narcotics Intelligence & Coordination Unit, 507 U.S. 163,

  168, 113 S. Ct. 1160 (1993). Thus, Plaintiffs cannot simply allege the existence of a

  policy and/or custom without putting forth “facts tending to support, at least

  circumstantially, an inference that such a municipal policy or custom exists.” Santos

  v. New York City, 847 F. Supp. 2d 573, 576 (S.D.N.Y. 2012) (internal citation omitted).

        A custom may be found if there is a formal policy endorsed by the municipality,

  where actions are taken by policymakers therein, or when there is “a practice so

  persistent and widespread that it constitutes a ‘custom or usage’ and implies the

  constructive knowledge” of policymakers. See Jones v. Westchester Cty. Dep't of Corr.

  Med. Dep't, 557 F.Supp.2d 408, 419 (S.D.N.Y. 2008). A policy or custom may also be




                                             23
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 24 of 61 PageID #: 1049




  inferred from a municipality’s failure to train its employees, thus displaying “a

  deliberate   indifference   to   the   constitutional   rights   of   those   within   its

  jurisdiction.” Patterson v. Cty. of Oneida, 375 F.3d 206, 226 (2d Cir. 2004) (internal

  quotation and citation omitted).       “The Supreme Court has emphasized that a

  municipality’s culpability for a deprivation of rights under § 1983 is at its most

  tenuous where a claim turns on a failure to train.” D'Alessandro v. City of New York,

  713 F. App'x 1, 10 (2d Cir. 2017) (citing Connick v. Thompson, 563 U.S. 51, 61-62, 131

  S. Ct. 1350 (2011)) (internal quotations and brackets omitted). Thus, “[t]o establish

  a failure to train claim, a plaintiff must generally demonstrate that there has been a

  pattern of similar constitutional violations by untrained employees.” Id. (internal

  quotation omitted). In addition, a municipality may be held liable when its employee

  is “acting as a final policymaker.” Hurdle v. Bd. of Educ. of City of New York, 113 F.

  App'x 423, 425 (2d Cir. 2004) (internal quotation and citations omitted). Under this

  theory,

               the official in question need not be a municipal policymaker
               for all purposes. Rather, with respect to the conduct
               challenged, he must be responsible under state law for
               making policy in that area of the municipality’s business …
               or must have the power to make official policy on a
               particular issue … or must possess final authority to
               establish municipal policy with respect to the action
               ordered.

  Id. (internal brackets, quotations, and citations omitted) (emphasis in original).

        Here, the Complaint relies entirely on conclusory, boilerplate allegations in its

  attempt to establish municipal liability. See, e.g., Compl. ¶ 100 (“The Town staffed

  the [STPD] with officers who were unsupervised, undisciplined, inadequately trained



                                             24
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 25 of 61 PageID #: 1050




  and wholly unsuited to perform as police officers.”); id. ¶ 101 (“Kiernan, as sergeant,

  was in a supervisory position and knew or should have known that Lee had not

  committed any criminal act.”); id. ¶ 103 (“The violation of constitutional rights is such

  a highly predictable consequence of failing to train its officers in the elements of the

  penal law that Lee … was accused of, show a deliberate indifference by the Town, the

  [STPD] and its policy makers for the need for more or better supervision and training

  of its officers …”); id. ¶ 131 (“The Town knew, or should have known, that staffing a

  municipality with employees, including … Kratoville and Scarlato, who were

  unsupervised, undisciplined, inadequately trained and wholly unsuited to perform

  their responsibilities, would pose a risk that other employees and/or licensees would

  be subject to conduct that was motivated by personal, economic, or political gain.”);

  id. ¶ 134 (“The Town and the [STPD] knew, or should have known, that failing or

  refusing to take corrective measures against employees … would result in repeated

  incidents of violations of individual rights protected by the [C]onstitution, statutory

  and common law.”); id. ¶ 154 (“The Town and the [STPD] failed to train their

  employees to know or look up the relevant sections of the N.Y. Penal Law sufficiently

  for them to recognize that in the case involving Lee and the Photograph, no probable

  cause existed …”); id. ¶ 179 (“Before Lee was detained, questioned, arrested and

  charged, the Town was aware of improper practices and customs, including routinely

  detaining individuals without probable cause … subjecting them to unlawful

  intimidation and interrogations … and seizing and searching their property without

  probable cause and without a warrant.”); see generally id. ¶¶ 176-82.




                                             25
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 26 of 61 PageID #: 1051




          The Complaint’s lack of any factual allegations substantiating the assertion

  that any other individuals were subjected to similar treatment by the Southampton

  Defendants’ renders Plaintiff’s assertion of municipal liability deficient as no

  inference of a “custom or policy” is tenable. Specifically, with respect to any alleged

  “failure to train,” there is no contention that there has been a pattern of similar

  conduct (or even one comparable event). Similarly, Plaintiffs’ allegations concerning

  “policymakers” are conclusory. As to Kiernan – a sergeant with the STPD largely

  responsible for investigating and arresting Lee, see Compl. ¶¶ 11, 75, 95 – the

  contention that he was in a “supervisory position” is conclusory and, in any event,

  does not establish that he was a “policymaker.” See id. ¶ 101 (“Kiernan … was in a

  supervisory position”). Accordingly, the Court concludes that Plaintiffs have failed to

  allege municipal liability, and respectfully recommend dismissing the Complaint as

  against the Town. 14

                                              2) The Remaining Southampton Defendants

          The Court also concludes that the Section 1983 causes of action against

  Kratoville, Kiernan, and Scarlato, who are sued herein solely in their official




  14The one area that the Complaint might state a plausible claim for municipal liability is with respect
  to the termination of the License Agreement. Specifically, Plaintiffs allege that Scarlato, as Town
  Attorney, unilaterally issued a letter to Plaintiffs purporting to terminate the contract (although this
  decision needed to be ratified by the Town Board). See Compl. ¶¶ 104-106. Further, Plaintiffs contend
  that Kratoville and Scarlato, two of the three members on the Committee in charge of evaluating RFPs
  for the Golf Center, were in a position to interfere with the License Agreement. See id. ¶¶ 51, 215,
  221. Nevertheless, Plaintiffs have withdrawn all contract-based claims against the Southampton
  Defendants, see, e.g., DE [21], and these allegations are insufficient to establish municipal liability
  with respect to the remaining causes of action against the Southampton Defendants. See Hurdle, 113
  F. App'x at 425 (municipal liability can only be found on behalf of policymakers if they are “responsible
  under state law for making policy in that area of the municipality’s business”).



                                                    26
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 27 of 61 PageID #: 1052




  capacities, should be dismissed as duplicative of Plaintiffs’ claims against the Town.

  See, e.g., Phillips v. Cty. of Orange, 894 F. Supp. 2d 345 n. 35 (S.D.N.Y. 2012) (“Within

  the Second Circuit, where a plaintiff names both the municipal entity and an official

  in his or her official capacity, district courts have consistently dismissed the official

  capacity claims as redundant.”) (collecting cases); see also Castanza v. Town of

  Brookhaven, 700 F. Supp. 2d 277, 284 (E.D.N.Y. 2010) (“Based upon the

  understanding that it is duplicative to name both a government entity and the

  entity's employees in their official capacity, courts have routinely dismissed

  corresponding claims against individuals named in their official capacity as

  redundant and an inefficient use of judicial resources.”) (internal quotation and

  citation omitted). Accordingly, the Court respectfully recommends dismissing the

  Section 1983 claims against Kratoville, Kiernan, and Scarlato. 15

                                            3) Schultzel

         Finally, the Court concludes that Plaintiffs have failed to establish that

  Schultzel was a state actor for the purposes of the Section 1983 malicious prosecution

  claim asserted against him.

         “The conduct of private persons or entities, no matter how discriminatory or

  wrongful, generally does not constitute state action and therefore cannot form the

  basis of a Section 1983 claim.” Harrison v. New York, 95 F. Supp. 3d 293, 322

  (E.D.N.Y. 2015) (internal quotation and citations omitted). “However, state action

  may be found when there is such a close nexus between the State and the challenged


  15For the sake of a complete record, however, the Court addresses Plaintiffs’ substantive claims and
  concludes that they are without merit. See Section II(A)(b)-(e), infra.


                                                  27
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 28 of 61 PageID #: 1053




  action that seemingly private behavior may be fairly treated as that of the State

  itself.”   Id.   (citing   Abdullahi   v.   Pfizer,   Inc., 562   F.3d   163,   188   (2d

  Cir.2009) (quoting Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass'n, 531 U.S.

  288, 295, 121 S. Ct. 924 (2001)) (internal quotations omitted). “Such a nexus may

  exist where the private actor was a willful participant in joint activity with the State

  or its agents or where the private actor conspired with a state official to violate the

  plaintiff’s constitutional rights.” Id. (collecting cases) (internal quotation brackets

  omitted); see also Bang v. Utopia Rest., 923 F. Supp. 46, 49 (S.D.N.Y. 1996) (“a private

  citizen may be deemed to be a state actor when he is a ‘willful participant in a joint

  action with the State or its agents.’”) (quoting Dennis v. Sparks, 449 U.S. 24, 27–28,

  101 S. Ct. 183 (1980)). “To establish joint action, a plaintiff must show that the

  private citizen and the state official shared a common unlawful goal; the true state

  actor and the jointly acting private party must agree to deprive the plaintiff of rights

  guarantee by federal law.” Id. (citing Cunningham v. Southlake Center for Mental

  Health, Inc., 924 F.2d 106, 107–08 (7th Cir.1991)). “In other words, joint action with

  a state official can be found only if it is shown that the private individual acted in

  willful collaboration with a state actor to deprive the plaintiff of a federal right.”

  Harrison, 95 F. Supp. 3d at 322 (internal quotation, citations, and brackets omitted).

  “Merely providing information to law enforcement, even if that information is false

  or mistaken, does not render the supplier of information a state actor…. A private

  party supplying information … does not become a state actor … unless the police

  officers were improperly influenced or controlled by the private party.” Stewart v.




                                              28
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 29 of 61 PageID #: 1054




  Victoria's Secret Stores, LLC, 851 F. Supp. 2d 442, 446 (E.D.N.Y. 2012) (internal

  quotation and citations omitted).            “Moreover, a private party’s motivation is

  irrelevant to the determination of whether that private party acted under color of

  state law.” Harrison, 95 F. Supp. 3d at 323 (collecting cases).

         Here, the Complaint does not allege any that Schultzel acted in concert with

  law enforcement with respect to his malicious prosecution claim.                      Indeed, the

  Complaint concedes that the STPD was unaware of Schultzel’s allegedly nefarious

  intent. See Compl. ¶ 172 (“Schultzel … maliciously and willfully concealed from

  Kiernan and the [STPD] that [his] true purpose in making the allegations against

  Lee was to cause the Town to terminate the License Agreement so that [he and

  Corcoran] could take over the management of [the Golf Center] for their own financial

  benefit.”). Although Plaintiffs do allege that Schultzel conspired with Kratoville and

  Scarlato to have Lee prosecuted such that the Town would have ostensible grounds

  to terminate the License Agreement, see Compl. ¶¶ 50-51, 53, 110-11, 215, neither of

  these Defendants played more than a negligible role in the criminal proceedings. 16

  Instead, the Complaint merely alleges that Kratoville spoke to Pearce about the

  allegations and forwarded him the Statement to Pearce, see id. ¶¶ 57, 63 – there is

  no contention that Kratoville or Scarlato had any further involvement with the

  investigation, Arrest, or prosecution sufficient to establish a conspiracy and defeat




  16To the extent these allegations support Plaintiffs’ causes of action for tortious interference with
  contract and conspiracy to tortuously interfere with contract, the Court notes that these claims are
  asserted under New York State law, rather than Section 1983.



                                                   29
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 30 of 61 PageID #: 1055




  the motion to dismiss. Accordingly, the Court recommends that the Section 1983

  malicious prosecution claim against Schultzel should be dismissed.

                         b.     False Arrest

        Turning to the merits of the Complaint, the Court further concludes that Lee

  has failed to state a cause of action for false arrest, which is assessed under Section

  1983 and New York State law by “substantially the same” standard. See, e.g., Jocks

  v. Tavernier, 316 F.3d 128, 134 (2d Cir. 2003). Under federal law, a claim “for false

  arrest derives from [the] Fourth Amendment right to remain free from unreasonable

  seizures, which includes the right to remain free from arrest absent probable cause.”

  Jaegly v. Couch, 439 F.3d 149, 151 (2d Cir. 2006) (citing Weyant v. Okst, 101 F.3d

  845, 852 (2d Cir. 1996)). “Accordingly, a plaintiff asserting such a claim must show

  some deprivation of liberty consistent with the concept of seizure.” Burg v. Gosselin,

  591 F.3d 95, 97 (2d Cir. 2010) (quoting Singer v. Fulton Cty. Sheriff, 63 F.3d 100, 116

  (2d Cir. 1995)). Under Section 1983 and New York law, Lee must establish that “(1)

  the defendant intentionally confined the plaintiff; (2) the plaintiff was conscious of

  the confinement; (3) the plaintiff did not consent to the confinement; and (4) the

  confinement was not otherwise justified.” Levantino v. Skala, 56 F. Supp. 3d 191,

  200 (E.D.N.Y. 2014) (citing Singer, 63 F.3d at 118); see also Harley v. City of New

  York, No. 14-cv-5452, 2016 WL 552477, at *2 (E.D.N.Y. Feb. 10, 2016) (“The elements

  of a false arrest claim under Section 1983 are substantially the same as the elements

  under New York State law: Plaintiff must show that the defendant intentionally




                                            30
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 31 of 61 PageID #: 1056




  confined him without his consent and without justification.”) (internal quotation

  omitted).

        It is well-established that under Section 1983 and New York state law, “the

  existence of probable cause is an absolute defense to a false arrest claim.” Jaegly,

  439 F.3d at 151-52; see also Davenport v. Cty. of Suffolk, No. 99-cv-3088, 2007 WL

  608125, at *5 (E.D.N.Y. Feb. 23, 2007) (“[P]robable cause as to any charge at the time

  of arrest is sufficient to defeat a false arrest claim as a matter of law.”). Probable

  cause to arrest exists where an officer has “knowledge or reasonably trustworthy

  information sufficient to warrant a person of reasonable caution in the belief that an

  offense has been committed by the person to be arrested.” Martinez v. Simonetti, 202

  F.3d 625, 634 (2d Cir. 2000). “To determine whether probable cause exists, [courts]

  look at the facts as the officers knew them in light of the specific elements of the

  offense … considering the totality of the circumstances and the perspective of a

  reasonable police officer in light of his training and experience.” Caravalho v. City of

  New York, 732 F. App'x 18, 22 (2d Cir. 2018) (internal quotations and citations

  omitted).

        To that end, “it is well-established that a law enforcement official has probable

  cause to arrest if he received his information from some person, normally the putative

  victim or eyewitness, unless the circumstances raise doubt as to the person’s

  veracity.” Panetta v. Crowley, 460 F.3d 388, 395 (2d Cir. 2006) (internal citation

  omitted). Further, “probable cause can exist even where it is based on mistaken

  information, so long as the arresting officer acted reasonably and in good faith in




                                            31
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 32 of 61 PageID #: 1057




  relying on that information.” Bernard v. United States, 25 F.3d 98, 102 (2d Cir. 1994)

  (citing Colon v. City of New York, 60 N.Y.2d 78, 468 N.Y.S.2d 453 (1983)). The

  motivation of the arresting officers and municipal or other persons associated with

  an arrest, are “not a consideration in assessing probable cause.” Singer, 63 F.3d at

  119 (citing Mozzochi v. Borden, 959 F.2d 1174, 1179–80 (2d Cir.1992)). Moreover,

  “[o]nce officers possess facts sufficient to establish probable cause, they are neither

  required nor allowed to sit as prosecutor, judge or jury. Their function is to apprehend

  those suspected of wrongdoing, and not to finally determine guilt through a weighing

  of the evidence.” Krause v. Bennett, 887 F.2d 362, 372 (2d Cir. 1989). In deciding a

  motion to dismiss, the “question of whether or not probable cause existed may be

  determinable as a matter of law if there is no dispute as to the pertinent events and

  the knowledge of the officers.” Weyant, 101 F.3d at 852.

        With respect to the Unlawful Surveillance charge that Lee was ultimately

  arrested and prosecuted for, probable cause exists when “upon defendant's consent,

  the officer observed in plain view the screen of the camera showing a picture zoomed

  in between a girl's legs, displaying her undergarments.” People v. Zapata, 41 A.D.3d

  109, 110, 837 N.Y.S.2d 110 (1st Dep’t 2007) (citing People v. Polanco, 292 A.D.2d 29,

  34, 740 N.Y.S.2d 35 (1st Dep’t 2002); People v. Ochoa, 263 A.D.2d 359, 362, 692

  N.Y.S.2d 388 (1st Dep’t 1999)). Moreover, the “seizure of [a] camera to prevent

  defendant from deleting any … photographs [is] incidental to defendant’s arrest and

  proper.” Id. (citing People v. Webb, 291 A.D.2d 319, 320 737 N.Y.S.2d 618 (1st Dep’t

  2002)). As for the statute’s prohibition against someone “surreptitiously” taking a




                                            32
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 33 of 61 PageID #: 1058




  photograph of a person’s “sexual or other intimate parts” without their knowledge,

  the New York Court of Appeals has recognized that surreptitious conduct “requires

  that the perpetrator make an effort to conceal his [actions] or to escape detection….

  [I]t is not necessary that the conduct be entirely imperceptible to all members of the

  general public. Rather, whether a defendant’s actions can be considered surreptitious

  is dependent on the particular facts and circumstance presented.” People v. Schreier,

  22 N.Y.3d 494, 498, 982 N.Y.S.2d 822 (2014) (citing Merriam–Webster's Collegiate

  Dictionary [11th ed. 2003] defining “surreptitiously” as something done “by stealth”

  or “clandestinely”). In addition, the statute defines “sexual or other intimate parts”

  as “human male or female genitals, pubic area or buttocks … and shall include such

  part or parts which are covered only by an undergarment.” See N.Y. Penal Law

  § 250.40(3) (emphasis added).

        Here, the Court first notes that Plaintiffs do not differentiate between the

  October 15, 2015 questioning and October 21, 2015 Arrest in arguing that they have

  stated a claim for false arrest. See generally Pltfs.’ SH Mem. at 13-17. Instead, they

  argue that the lack of probable cause at any time rendered the relevant events

  summarily unlawful. See id. The Court disagrees.

        Starting with the events of October 15, 2015, the Court finds that probable

  cause to arrest Lee existed before he was ever taken to STPD headquarters, such that

  his transport would have been justified inasmuch as it constitutes intentional

  confinement without consent. In reaching this conclusion, the Court notes that the




                                           33
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 34 of 61 PageID #: 1059




  face of the Complaint fails to plausibly allege a lack of probable cause and the

  Criminal File removes any doubt as to its existence.

          Looking first at the Complaint, Plaintiffs allege that prior to visiting Lee at the

  Golf Center on October 15, 2015, the STPD possessed Schultzel’s Statement claiming

  that Lee had taken an inappropriate Photograph of an underage girl from inside his

  office through a two-way mirror. See Compl. ¶¶ 63-64. Although Plaintiffs contend

  that Schultzel and Kratoville had conspired to initiate the investigation of Lee to

  justify terminating the License Agreement, see Compl. ¶¶ 50, 110, there is no

  allegation that anyone in the STPD was aware these motives. Thus, the STPD had

  no reason to doubt the truth of Schultzel’s, an eyewitness, accusation. 17 See Panetta,

  460 F.3d at 395 (law enforcement has probable cause if they receive information from

  an eyewitness and have no reason to doubt the person’s veracity); Bernard, 25 F.3d

  at 102 (probable cause can exist even where it is based on mistaken information if

  the arresting officer relies on that information in good faith).

          Moreover, Plaintiffs’ implication in the Complaint and contention in their brief

  that the STPD acted solely on the “false” information provided by Schultzel lacks

  merit. See Compl. ¶¶ 62-65; Pltfs.’ SH Mem. at 15 (The STPD did not have “even an

  iota of trustworthy information that the Photograph was taken surreptitiously. The

  Town’s assertion that [Kiernan] did is based entirely on the misrepresentation




  17Plaintiffs’ argument that Schultzel’s Statement should not have been relied on because it was
  written by Hurt, see Pltfs.’ Second Mem. at 14, is rejected. Hurt merely composed the Statement for
  Schultzel, who then reviewed its contents before signing it and sharing it with Kratoville. See Compl.
  ¶¶ 59-63; Pltfs.’ SH Mem. at 15 (the Statement “was [only] signed by Schultzel”). There is no allegation
  that Hurt purported to be a witness himself, but, rather, that he articulated Schultzel’s account.


                                                    34
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 35 of 61 PageID #: 1060




  [contained in the Statement]”). Indeed, additional witnesses relayed nearly identical

  information as the Statement.            See Corroborating Depositions. 18           Haining and

  Matheson are not referenced in the Complaint and, in turn are not alleged to have

  given the STPD a reason to doubt the truth of their statements. In any event,

  assuming arguendo that Kiernan and the STPD were aware of, or even in support of,

  the plan to terminate the License Agreement, such motivation would have no bearing

  on whether probable cause existed. See Singer, 63 F.3d at 119 (the motive of the

  arresting officers is not a consideration in assessing the existence of probable cause).

  Moreover, Plaintiffs concede that at least some investigation occurred before Lee was

  ever brought to the police station. Indeed, the Complaint alleges that STPD officers

  visited the Golf Center, spoke to Lee for “several minutes,” and observed the Window

  before bringing him to headquarters for questioning. See id. ¶¶ 67-69; see also Pltfs.’

  SH Mem. at 15 (“Kiernan and the STPD had opportunity to observe the transparent

  window, and to observe the Photograph”).               Thus, Plaintiffs’ assertion that “[n]o

  investigation was done … to determine whether the element of ‘surreptitious’ was

  met,” see Pltfs.’ SH Mem. at 16, is without merit.

         Further, Plaintiffs’ argument that Schultzel’s mischaracterization of the

  Window as a two-way mirror, as opposed to transparent, renders the ensuing events

  summarily lacking in probable cause is rejected for multiple reasons. See Pltfs.’ SH

  Mem. at 14-15.        Initially, the Court finds that given the undisputed facts and



  18The Matheson Deposition was sworn to on September 30, 2015, two weeks before officers visited the
  Golf Center. It is unclear whether the Haining Deposition, dated October 15, 2015, occurred before or
  after Lee was questioned.


                                                   35
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 36 of 61 PageID #: 1061




  circumstances of this case, the exact characteristics of the Window are immaterial for

  the purposes of probable cause to arrest.      Indeed, Lee admits that he took the

  Photograph of the young girl through the Window, while he was inside and she was

  outside looking at her phone (i.e., without knowledge that she was being observed).

  See Compl. ¶ 38.     Thus, assuming arguendo that the Window was completely

  transparent, Lee nevertheless took the Photograph in a stealth manner because he

  was imperceptible to the young girl at the time he captured the picture, rendering it

  irrelevant whether someone outside could have seen him if they looked inside. See

  Schreier, 22 N.Y.3d 494, 498, 982 N.Y.S.2d 822 (whether a photograph was taken

  surreptitiously requires consideration of the particular facts and circumstances

  presented and is not necessarily dependent on whether one is entirely imperceptible

  to all members of the general public).

        Thus, as matter of law, it was reasonable for the investigating officers to have

  either: (i) perceived the Window as a two-way mirror rendering the taking of the

  Photograph unquestionably surreptitious; or (ii) observed the Window as somewhere

  on the spectrum between transparent and opaque and concluded nonetheless that

  capturing the image of an unsuspecting child from inside constituted surreptitious

  conduct. Either way, probable cause existed as a matter of law regardless of whether

  a trier of fact would ultimately determine that the crime of Unlawful Surveillance

  had been committed. See Caravalho, 732 F. App'x at 22 (To determine whether

  probable cause exists, [courts] look at the facts as the officers knew them in light of

  the specific elements of the offense … considering the totality of the circumstances




                                            36
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 37 of 61 PageID #: 1062




  and the perspective of a reasonable police officer in light of his training and

  experience.”); Krause, 887 F.2d at 372 (“Once officers possess facts sufficient to

  establish probable cause, they are neither required nor allowed to sit as prosecutor,

  judge or jury. Their function is to apprehend those suspected of wrongdoing, and not

  to finally determine guilt through a weighing of the evidence.”) (emphasis added).

  Accordingly, there was probable cause to arrest Lee for Unlawful Surveillance before

  he was ever taken to the police station for questioning.

        Lee’s allegations that he was subsequently interrogated without being given

  his Miranda warnings and that his Phone was unlawfully searched, see Compl. ¶¶

  71, 147, do not impact the Court’s analysis with respect to probable cause. Notably,

  despite making these allegations in the Complaint, Plaintiffs’ opposition to the

  Southampton Defendants’ motion to dismiss advances no arguments concerning

  whether this purported conduct alters the probable cause inquiry. See generally

  Pltfs.’ SH Mem. Further, Miranda “violations are … properly redressed by the

  exclusion of improperly obtained evidence at trial; and not by way of an action

  pursuant to Section 1983.”     Myers v. Cty. of Nassau, 825 F. Supp. 2d 359, 368

  (E.D.N.Y. 2011); see also Deshawn E. by Charlotte E. v. Safir, 156 F.3d 340, 346 (2d

  Cir. 1998) (“plaintiffs cannot base a § 1983 claim solely on a law enforcement officer’s

  failure to administer Miranda warnings”) (internal citation omitted).

        Notwithstanding the foregoing, the Court briefly addresses these allegations

  for the sake of a complete record. With respect to the Miranda warnings, the Advice

  of Rights Form, which Lee does not dispute signing, demonstrates that he understood




                                            37
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 38 of 61 PageID #: 1063




  and waived his rights to remain free from self-incrimination and to counsel. See

  Advice of Rights Form; see Governara, 2014 WL 4476534, at *2 (“Where a complaint's

  allegations contradict the terms of documents incorporated by reference, the

  documents control and [courts] need not accept as true the allegations in a

  complaint.”). To the extent that Lee implies that he signed the Advice of Rights Form

  under duress, his reliance solely on conclusory allegations renders such an argument

  implausible.   Specifically, Lee alleges that he was subject to “unconstitutionally

  impermissible tactics [and] psychological intimidation,” see Compl. ¶ 72, without any

  explanation or substantiation. He further claims that he was “told” to sign the Advice

  of Rights form but not that he was coerced to do so. See id. ¶ 78. As for the Consent

  to Search Form for the Phone, also indisputably signed by Lee, Plaintiffs offer no

  explanation as to why this document might have been signed under unlawful

  pretenses. Accordingly, the Complaint is devoid of any plausible allegations that the

  Lee was arrested as a result of any unlawful interrogation or search tactics.

        Turning to the actual Arrest on October 21, 2015, the Court similarly concludes

  that probable cause defeats the cause of action. Building on the information that the

  STPD had after the events on October 15, 2015 – including multiple sworn witness

  statements, a police visit to the Golf Center, and an admission by Lee that he took

  the Photograph from inside his office – the officers then had six days to review the

  Photograph before determining that Lee’s conduct was worthy of the Arrest. See

  Compl. ¶ 94. Having reviewed the Photograph, the Court similarly concludes that

  the image shows a girl’s crotch and part of her buttocks, a portion of which are covered




                                            38
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 39 of 61 PageID #: 1064




  only by underwear. In other words, the Photograph depicts what the statute defines

  as “sexual or intimate parts,” i.e., “the … female … pubic area or buttocks … covered

  only by an undergarment.” See N.Y. Penal Law § 250.40(3). Plaintiffs’ contention

  that “the Photograph … depicted nothing more than a person sitting on a public bench

  wearing shorts, with the knee bent,” see Pltfs.’ SH Mem. at 15 (emphasis added), is

  disingenuous. Accordingly, the Arrest was supported by probable cause and the

  Court respectfully recommends dismissing Plaintiffs’ cause of action for false arrest

  pursuant to Section 1983 and New York State law. 19

                              c.      Malicious Prosecution

          The Court further recommends dismissing Plaintiffs’ causes of action for

  malicious prosecution against both the Southampton Defendants and Schultzel

  pursuant to both Section 1983 and New York State law. 20

                                              1)      The Southampton Defendants

          Like false arrest, a claim for malicious prosecution pursuant to Section 1983 is

  governed by the same standard applicable under New York State law. See Russell v.

  Smith, 68 F.3d 33, 36 (2d Cir. 1995).                           To state a cause of action

  for malicious prosecution the plaintiff must allege: “(1) the commencement or



  19Plaintiffs’ argument that there was not probable cause for the Child Endangerment charge, see Pltfs.’
  SH Mem. at 15, similarly fails as a matter of law in light of probable cause existing for Unlawful
  Surveillance. See Jaegly, 439 F.3d at 153-54 (2d Cir. 2006) (“a claim for false arrest turns only on
  whether probable cause existed to arrest a defendant[.] … [I]t is not relevant whether probable cause
  existed with respect to each individual charge…. Stated differently, when faced with a claim for false
  arrest, [courts] focus on the validity of the arrest, and not the validity of each charge.”) (emphasis in
  original).

  20 Although it has no bearing on the Court’s analysis, the malicious prosecution claim against Schultzel
  is evaluated only under New York law, as he is not a state actor. See Section II(ii)(a)(3), supra.


                                                    39
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 40 of 61 PageID #: 1065




  continuation of a criminal proceeding by the defendant against the plaintiff; (2) the

  termination of the proceeding in favor of the accused; (3) the absence of probable

  cause for the criminal proceeding; and (4) actual malice.” Anderson v. Cty. of Nassau,

  297 F. Supp. 2d 540, 546 (E.D.N.Y. 2004) (citing Riccuti v. New York City Transit

  Auth., 124 F.3d 123, 130 (2d Cir. 1997)). Here, with respect to the Southampton

  Defendants, there is no dispute that a criminal proceeding was commenced against

  Lee and that it ended in his favor when he was acquitted on his Unlawful Surveillance

  charge after a jury trial. See Compl. ¶¶ 118-19. Thus, the claim against them centers

  on whether there was probable cause to prosecute Lee for Unlawful Surveillance and

  whether they acted with actual malice.

        As with claims for false arrest, “[t]he existence of probable cause is an absolute

  defense to a cause of action for malicious prosecution.” Maron v. Cty. of Albany, 166

  Fed. App’x 540, 541 (2d Cir. 2011). “For purposes of the tort of malicious prosecution,

  probable cause is the knowledge of facts, actual or apparent, strong enough to justify

  a reasonable man in the belief that he has lawful grounds for prosecuting the

  defendant in the manner complained of or whether a discreet and prudent person

  would be led to the belief that a crime had been committed by the person charged.”

  Gilman v. Marsh & McLennan Companies, Inc., 868 F. Supp. 2d 118, 129–30

  (S.D.N.Y. 2012), aff'd, 654 F. App'x 16 (2d Cir. 2016) (citing Silver v. Kuehbeck, No.

  05-cv-35, 2005 WL 2990642, at *19 (S.D.N.Y. Nov. 7, 2005)) (internal quotations

  omitted). “The existence of probable cause is measured as of the time the prosecution

  was initiated and is based on facts known to or believed to be true by the [prosecutors]




                                            40
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 41 of 61 PageID #: 1066




  at that time.” Id. Thus, “[t]he existence of probable cause at the time of arrest ... may

  not be dispositive of the issue as to the malicious prosecution claim, because ...

  evidence could later surface which would eliminate that probable cause.” Mitchell v.

  Cty. of Nassau, 786 F. Supp. 2d 545, 562 (E.D.N.Y. 2011); see also Gaston v. City of

  New York, 851 F. Supp. 2d 780, 793 (S.D.N.Y. 2012) (“The determination of probable

  cause in the context of malicious prosecution is essentially the same as for false

  arrest, ‘except that [a claim for malicious prosecution] must be evaluated in light of

  the facts known or believed at the time the prosecution is initiated, rather than at

  the time of arrest.’”) (quoting Danielak v. City of New York, 02-cv-2349, 2005 WL

  2347095, at *10 (E.D.N.Y. Sept. 26, 2005)).                  Nevertheless, “in the absence of

  exculpatory facts which became known after an arrest, probable cause to arrest is a

  complete defense to a claim of malicious prosecution.” D'Angelo v. Kirschner, 288

  Fed. App’x 724, 726 (2d Cir. 2008).

         “Where, as here, a grand jury indicted the plaintiff on the relevant criminal

  charge, New York law creates a presumption of probable cause [to prosecute].”

  Debrosse v. City of New York, 739 F. App'x 48, 50 (2d Cir. 2018) (citing Bermudez v.

  City of New York, 790 F.3d 368, 377 (2d Cir. 2015) (internal quotation omitted)). 21

  “In assessing the probable cause element of a malicious prosecution claim under New

  York law, courts ‘may not weigh the evidence upon which the police acted or which



  21Conversely, a grand jury indictment does not create a presumption that there was probable cause
  to arrest. See Savino v. City of New York, 331 F.3d 63, 75 (2d Cir. 2003) (“the New York Court of
  Appeals has expressly held that the presumption of probable cause arising from an indictment ‘applies
  only in causes of action for malicious prosecution and is totally misplaced when applied in false arrest
  actions.’”) (quoting ” Broughton v. State, 37 N.Y. 2d 451, 456, 373 N.Y.S.2d 87 (1975)) (internal
  brackets omitted).


                                                    41
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 42 of 61 PageID #: 1067




  was before the Grand Jury after the indictment has issued.’” Id. (quoting Colon, 60

  N.Y.2d at 83, 468 N.Y.S.2d 453). “Instead, the presumption of probable cause ‘can

  only be overcome by evidence that the indictment was the product of fraud, perjury,

  the suppression of evidence by the police, or other police conduct undertaken in bad

  faith.’”) Id. (quoting Bermudez, 790 F.3d at 377).

        Applying these standards, the Court concludes that the Complaint fails to state

  a claim for malicious prosecution for many of the same reasons that the false arrest

  cause of action is without merit. Namely, as discussed above, there was probable

  cause for Lee’s Arrest and there is no plausible allegation that any exculpatory facts

  subsequently came to light. Similarly, there are no plausible allegations that the

  Indictment was secured by fraud, perjury, the suppression of evidence, or bad faith

  conduct such that the presumption of probable cause can be overcome.

        The Court first concludes that there was a reasonable basis to charge Lee with

  Unlawful Surveillance. As discussed above, there is no dispute that Lee took the

  Photograph from inside his office, through the Window, of the young girl outside

  looking at her cellphone. Moreover, the Photograph, which the Grand Jury reviewed

  before returning the Indictment, see Schultzel GJ Transcript at 17-18, shows the

  child’s pubic area and buttocks, a portion of which are covered only by her underwear.

  Accordingly, a presumption of probable cause has been established.

        With respect to any alleged impropriety before the Grand Jury, Plaintiffs’

  argument that that the Indictment was a product of perjury because Schultzel

  “knowingly testified falsely before the Grand Jury that the window through which




                                           42
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 43 of 61 PageID #: 1068




  Lee had taken the Photograph was a one-way mirrored window,” see Compl. ¶ 108, is

  conclusively disproven by the applicable record. See Schultzel GJ Transcript at 15:15-

  16:1 (testifying that the Window was tinted as opposed to mirrored); see also

  Governara, 2014 WL 4476534, at *2 (“Where a complaint's allegations contradict the

  terms of documents incorporated by reference, the documents control and [courts]

  need not accept as true the allegations in a complaint.”) (internal quotations,

  citations, and brackets omitted). 22 Absent this assertion, the Complaint is devoid of

  any factual support that the Indictment was the product of fraud, perjury, the

  suppression of evidence, or other bad faith conduct. 23 Accordingly, Plaintiffs have

  failed to overcome the presumption of probable cause created by the Indictment,

  rendering his malicious prosecution claim against the Southampton Defendants

  deficient as a matter of law.

         The Court further notes that the Complaint also fails to adequately allege

  actual malice. As for this element, New York law requires “that the defendant must

  have commenced the criminal proceeding due to a wrong or improper motive,

  something other than a desire to see the ends of justice served.” Lowth v. Town of

  Cheektowaga, 82 F.3d 563, 573 (2d Cir. 1996) (quoting Nardelli v. Stamberg, 44

  N.Y.2d 500, 502–03, 406 N.Y.S. 2d 443 (1978)). In this regard, the Court rejects

  Plaintiffs’ the unsubstantiated argument that that “the Complaint alleges numerous



  22Insofar as Schultzel misrepresented the nature of the Window in his Statement leading to the Arrest,
  there is no allegation that a similar description was relied upon by the Grand Jury.

  23In this regard, Plaintiffs’ allegation that “[t]he testimony presented by Kiernan before the Grand
  Jury that indicted Lee was false and misleading,” see Compl. ¶ 161, is conclusory and unsubstantiated.



                                                   43
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 44 of 61 PageID #: 1069




  facts showing an improper motive [by the Southampton Defendants] to commence the

  criminal proceedings.” See Pltfs.’ SH Mem. at 19. Initially, the Court reiterates that

  this cause of action is directed only at the Town, the STPD, Kiernan, and Doe, while

  the Complaint only alleges that Kratoville and Scarlato, who are not alleged to have

  participated in the prosecution, had ulterior motives. Thus, there is no assertion that

  the relevant Defendants acted with actual malice.

        In any event, the Complaint’s allegations that any Southampton Defendants

  were motivated by their desire to terminate the License Agreement, rather than to

  see the ends of justice served, in prosecuting Lee is implausible under the facts as

  alleged.   To that end, the Complaint claims, in conclusory fashion, that the

  Southampton Defendants were acting for their own financial and political benefit.

  See, e.g., Compl. ¶ 129 (The Southampton Defendants acted “in pursuit of personal,

  economic or political goals”); id. ¶ 132 (“The [Southampton Defendants] have engaged

  in a campaign of harassment against Lee at the direction of Kratoville and Scarlato

  … for [their] own financial and/or political benefit”). Plaintiffs do not explain how

  any of the Southampton Defendants stood to receive any benefit from terminating

  the License Agreement with SLG in favor of a new license. Indeed, the Town was

  receiving an annual fee from SLG, and by terminating the License Agreement it was

  no longer entitled to those funds, reflecting a financial detriment. Insofar as the

  Town eventually awarded a new contract for the operation of the Golf Center to Pin

  High, Plaintiffs do not allege that the annual fee associated therewith was greater

  than what SLG was paying. See Compl. ¶ 120.




                                            44
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 45 of 61 PageID #: 1070




        Plaintiffs similarly fail to substantiate what personal gain Kratoville or

  Scarlato might have realized by terminating the License Agreement and approving a

  new manager of the Golf Center. Moreover, the Complaint does not to allege that

  either of these Defendants had any involvement in Lee’s Arrest or prosecution after

  Kratoville forwarded the Statement to Pearce.       In short, there is no plausible

  allegation that the Southampton Defendants were seeking anything other than

  justice in prosecuting Lee for his conduct.     Accordingly, the Court respectfully

  recommends dismissing Lee’s malicious prosecution cause of action against the

  Southampton Defendants.

                                      2) Schultzel

        With respect to claims against private citizens, such as Schultzel, “[b]ecause

  accusers must be allowed room for benign misjudgments, the New York Court of

  Appeals has held that the law places a heavy burden on malicious prosecution

  plaintiffs.” Rothstein v. Carriere, 373 F.3d 275, 282 (2d Cir. 2004) (citing Smith-

  Hunter v. Harvey, 95 N.Y.2d 191, 195, 712 N.Y.S.2d 438 (2000) (internal quotations

  omitted). Nevertheless, the cause of action requires proof of the same essential

  elements as against law enforcement. See id. As discussed above, Lee’s prosecution

  was supported by probable cause and it is undisputed that the criminal proceedings

  were resolved in his favor. See Section II(A)(ii)(c)(1), supra. Thus, as to Schultzel,

  the dispute centers on whether he commenced the criminal proceedings against Lee

  and whether he acted with malice.




                                           45
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 46 of 61 PageID #: 1071




        As for this the element of initiating the prosecution, “New York law imposes a

  presumption that a prosecutor exercises his own independent judgment in deciding

  to prosecute a criminal defendant.” Gilman, 868 F. Supp. 2d at 128 (internal citations

  omitted). Thus,

               [g]enerally, a civilian defendant who merely furnishes
               information to law enforcement authorities who are then
               free to exercise their own independent judgment as to
               whether an arrest will be made and criminal charges filed
               will not be held liable for malicious prosecution…. The
               defendant must have affirmatively induced the officer to
               act, such as taking an active part in the arrest and
               procuring it to be made or showing active, officious and
               undue zeal, to the point where the officer is not acting of
               his own volition…. At the motion to dismiss stage, New
               York law requires a plaintiff to plead intentional or
               knowing conduct on the part of a defendant, including
               misrepresentations, falsification or omission of evidence to
               the grand jury or district attorney.

  Delince v. City of New York, No. 10-cv-4323, 2011 WL 666347, at *5 (S.D.N.Y. Feb. 7,

  2011) (quoting Lupski v. Cty. of Nassau, 32 A.D.3d 997, 998-99, 822 N.Y.S.2d 112 (2d

  Dep’t 2006) (internal quotations omitted). “However, a person who does not file a

  complaint may be found to have initiated a proceeding for malicious prosecution

  purposes where that person induces or persuades a prosecutor to act.” Gilman, 868

  F. Supp. 2d at 128 (quoting Tommy Hilfiger Licensing, Inc. v. Bradlees, Inc., No. 99-

  cv-4677, 2004 WL 2290499, at *5, n. 8 (S.D.N.Y. Oct. 8, 2004) (internal quotation

  omitted)).   “This usually arises in situations where the person has induced

  prosecution by providing false information to the authorities, knowingly withholding

  highly material information, or convincing a person to file a complaint who would not

  otherwise have done so.” Id. (internal quotation and brackets omitted).



                                           46
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 47 of 61 PageID #: 1072




         Here, the Complaint fails to establish that Schultzel commenced criminal

  proceedings against Lee.           At most, Schultzel furnished information to law

  enforcement that led to the investigation of Lee and his ultimate Arrest and

  prosecution based on the authorities’ own judgment. 24                  Thus, even assuming

  arguendo that Schultzel intentionally misrepresented the characteristics of the

  Window in the Statement, he still did not, as a matter of law, initiate the criminal

  proceedings.     To that end, Plaintiffs concede that Kiernan performed his own

  investigation that involved, among other things, observing the Window and reviewing

  the Photograph prior to arresting, let alone prosecuting, Lee. See Compl. ¶¶ 68, 73,

  94; see also Pltfs.’ SH Mem. at 6 (“The arrest took place six days after the STPD seized

  Lee’s [Phone], providing Kiernan and the STPD six days in which to study the

  Photograph and to consider whether there was evidence of any crime having been

  committed….”); cf. Nevin v. Citibank, N.A., 107 F. Supp. 2d 333, 348 (S.D.N.Y. 2000)

  (“it is clear that the police, having received the report of possible unauthorized credit

  card activity, conducted their own investigation and reached their own independent

  conclusions…. They were acting in response to a report, true, but no one was forcing

  them to act. Indeed, the police are under no independent duty to act in response to

  private complaints – they acted of their own volition.”). In addition, multiple other

  witnesses had corroborated Schultzel’s account, including his description of the

  Window, prior to the Arrest. See Corroborating Depositions. Moreover, as discussed



  24Indeed, the Complaint does not allege that Schultzel ever conferred with Kiernan or STPD prior to
  their investigation of Lee. Instead, Plaintiffs contend that Schultzel provided Kratoville with the
  Statement, who merely forwarded it to law enforcement. See Compl. ¶¶ 60, 63,


                                                  47
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 48 of 61 PageID #: 1073




  above, it was reasonable to conclude that Lee had committed the crime of Unlawful

  Surveillance regardless of the Window’s composition, see Section II(A)(ii)(b), supra,

  meaning the initial mischaracterization of it as a mirror was not “highly material.”

  See Gilman, 868 F. Supp. 2d at 128. Accordingly, there were multiple factors aside

  from Schultzel’s Statement that led to the commencement of the criminal proceedings

  against Lee, and the Court respectfully recommends dismissing the malicious

  prosecution cause of action as against him. 25

                            d.      Violation of Lee’s Liberty Interest

         The Court further concludes that Lee has failed to state a claim against the

  Southampton Defendants for “violating Lee’s liberty interest under the Due Process

  Clause of the Fourteenth Amendment and 42 U.S.C. § 1983.” See Compl. ¶¶ 186-92.

  In this regard, Lee argues that he has stated a cognizable “stigma-plus” claim because

  the Southampton Defendants’ conduct “stigmatized [his] reputation as a PGA

  professional to such an extent that he has been unable to secure employment in the

  golf business since he was first charged.” See Pltfs.’ SH Mem. at 22-25. The Court

  disagrees.

         “A person’s interest in his or her good reputation alone, apart from a more

  tangible interest, is not a liberty or property interest sufficient to invoke the

  procedural protections of the Due Process Clause or create a cause of action under




  25Assuming arguendo that the Complaint plausibly alleges that Schultzel acted with actual malice
  because he was motivated to replace SLG as the Golf Center’s licensee, see Compl. ¶¶ 50, 110, 112,
  133, the claim still fails as a matter of law because there was probable cause and he did not, as a
  matter of law, commence the criminal proceedings.



                                                  48
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 49 of 61 PageID #: 1074




  § 1983.” Patterson, 370 F.3d at 329–30 (citing Paul v. Davis, 424 U.S. 693, 701, 96 S.

  Ct. 1155 (1976); Morris v. Lindau, 196 F.3d 102, 114 (2d Cir.1999)). “Instead, when

  dealing with loss of reputation alone, a state law defamation action for damages is

  the appropriate means of vindicating that loss.” Id. 26 “Loss of ones’ reputation can,

  however, invoke the protections of the Due Process Clause if that loss is coupled with

  the deprivation of a more tangible interest, such as government employment.” Id. at

  330 (citing Bd. of Regents of State Colleges v. Roth, 408 U.S. 564, 572-73, 92 S. Ct.

  2701 (1972); Valmonte v. Bane, 18 F.3d 992, 999 (2d Cir.1994)). “For a government

  employee, a cause of action under § 1983 for deprivation of a liberty interest without

  due process of law may arise when an alleged government defamation occurs in the

  dismissal from government employment…. This type of claim is commonly referred

  to as a ‘stigma-plus’ claim.”             Id. (citing Roth, 408 U.S. at 573, 92 S. Ct.

  2701; Morris, 196 F.3d at 114) (emphasis added); see also DiBlasio v. Novello, 344

  F.3d 292, 302 (2d Cir. 2003) (“‘Stigma-plus’ refers to a claim brought for injury to

  one’s reputation (the stigma) coupled with the deprivation of some ‘tangible interest’

  or property right (the plus), without adequate process.”) (citing Paul, 424 U.S. at 701-

  02, 96 S. Ct. 1155; Neu v. Corcoran, 869 F.2d 662, 667 (2d Cir.1989)).

            “To prevail on a ‘stigma plus’ claim, a plaintiff must show (1) the utterance of

  a statement ‘sufficiently derogatory to injure his or her reputation, that is capable of

  being proved false, and that he or she claims is false,’ and (2) a material state-imposed

  burden or state-imposed alteration of the plaintiff’s status or rights.” Sadallah v.



  26   The Complaint does not contain any defamation claims.


                                                   49
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 50 of 61 PageID #: 1075




  City of Utica, 383 F.3d 34, 38 (2d Cir. 2004) (citing Doe v. Dep't of Pub. Safety ex rel.

  Lee, 271 F.3d 38, 47 (2d Cir.2001) (citing Paul, 424 U.S. at 701–02, 710–11, 96 S. Ct.

  1155), rev'd on other grounds sub nom., 538 U.S. 1, 6–7, 123 S. Ct. 1160 (2003)). The

  second element “fails … [when plaintiffs] allege only damage to professional and

  personal reputation and resulting loss of business, [which are] injuries that may

  support state tort claims but not a constitutional action.” Autotech Collision Inc. v.

  The Inc. Vill. of Rockville Ctr., 673 F. App'x 71, 74 (2d Cir. 2016) (citing Sadallah,

  383 F.3d at 38) (rejecting the plaintiffs’ stigma-plus claims alleging that the

  defendants acts had caused the plaintiffs damage to their business reputation and

  the deprivation of goodwill because the harms were not “in addition to” the alleged

  defamation, “but rather [were] direct ‘deleterious effects’ of that defamation”)

  (internal citation omitted)).

        Here, Lee fails to state “stigma-plus” claim as a matter of law. Assuming that

  the Complaint adequately alleges that the Southampton Defendants engaged in the

  requisite defamatory conduct to satisfy the first element, the failure to assert a state-

  imposed burden or alteration of status or rights renders the cause of action fatally

  flawed. Initially, Lee concedes that he was never “employed” by the government, and

  instead merely alleges that his company, SLG, contracted with the Town via the

  License Agreement (which the Town ultimately terminated) to operate, maintain,

  and manage the Golf Center. See Compl. ¶ 23. Thus, Plaintiffs’ argument that the

  “second prong was met when the Town Officials altered [his] status by terminating

  his employment with the Town and assuring that his career as a PGA golf pro was




                                             50
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 51 of 61 PageID #: 1076




  ended,” see Pltfs.’ SH Mem. at 24, misses the mark. Specifically, the lack of a viable

  allegation of government employment or a deprivation of other rights afforded by the

  state renders his claim deficient. See Patterson, 370 F.3d at 330. 27 Accordingly, the

  Court respectfully recommends dismissing Lee’s cause of action for a “stigma-plus”

  violation of his liberty interest against the Southampton Defendants.

                              e.      Deprivation of Civil Rights Under Section 1983

          Turning to Lee’s purported “deprivation of civil rights” claim against the Town

  and Kiernan, the Court notes that the Complaint does not allege that any additional

  civil rights violations, other than those addressed in other causes of action, occurred.

  Instead, Plaintiffs attempt to assert municipal liability as its own cognizable right to

  relief. See Compl. ¶¶ 176-85. As discussed above, however, municipal liability is not

  its own cause of action and Plaintiffs otherwise failed to allege liability should be

  extended to the Town. See Section II(A)(ii)(a)(1), supra. Accordingly, the Court

  respectfully recommends dismissing this “cause of action.”

                              f.      Remaining Tort Claims

          Finally, the Court respectfully recommends dismissing Plaintiffs’ contract-

  based tort claims against Schultzel without prejudice. Initially the Court notes that

  Plaintiffs have withdrawn their contract-related claims against the Southampton

  Defendants. See Plaintiffs’ July 5, 2018 Letter to the Court, DE [21], at 3; see also



  27 Plaintiffs’ reliance on Patterson for the proposition that a “stigma-plus” claim is established because
  Lee’s “good name, reputation, honor, or integrity” has been questioned, see Pltfs.’ Second Mem. at 24,
  is misguided because their citation omits the essential factor that this only occurs for a “claim arising
  from the termination of government employment.” 370 F.3d at 330. Similarly, Plaintiffs’ reliance on
  Donato v. Plainview-Old Bethpage Cent. Sch. Dist., 96 F.3d 623, 630-31 (2d Cir. 1996), is without merit
  because that case also concerned the termination of a municipal employee.


                                                     51
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 52 of 61 PageID #: 1077




  Pltfs.’ SH Mem. at 7 (“on July 5, 2018, Plaintiffs withdrew [their contract-related]

  causes of action against the [Southampton Defendants]”).                   Accordingly, all that

  remains in this regard are Plaintiffs’ tortious interference with contract, and

  conspiracy to tortuously interfere with contract causes of action as against Schultzel

  (together, the “Tort Claims”). 28 The Court respectfully recommends dismissing these

  claims without prejudice because the exercise of supplemental jurisdiction at this

  stage in the proceedings is unwarranted.

            Regardless of whether the Tort Claims have merit, the Court, having concluded

  that Plaintiffs’ federal claims and their state analogs should be dismissed with

  prejudice, further recommends declining to exercise supplemental jurisdiction over

  these causes of action. See Quiroz v. U.S. Bank Nat’l Ass’n, No. 10-cv-2485, 2011 WL

  2471733, at *8 (E.D.N.Y. May 16, 2011) (recommending that the district court decline

  to exercise supplemental jurisdiction after all federal claims were dismissed) report

  and recommendation adopted, 2011 WL 3471497 (E.D.N.Y. Aug. 5, 2011).

  Supplemental jurisdiction is governed by 28 U.S.C. § 1367, which provides that, “in

  any civil action of which the district courts have original jurisdiction, the district

  courts shall have supplemental jurisdiction over all other claims that are so related

  to claims in the action within such original jurisdiction that they form part of the

  same case or controversy . . . “ 28 U.S.C. § 1367(a). The court may, however, “decline

  to exercise supplemental jurisdiction if it has dismissed all claims over which is has

  original jurisdiction.” Kolari v. New York-Presbyterian Hosp., 455 F.3d 118, 122 (2d



  28   The breach of contract claim was only asserted against the Town. See Compl. ¶¶ 199-208.


                                                    52
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 53 of 61 PageID #: 1078




  Cir. 2006) (citing 28 U.S.C. § 1367(c)(3)) (internal quotations omitted). To that end,

  “[i]n general, where the federal claims are dismissed before trial, the state claims

  should be dismissed as well.” Marcus v. AT & T Corp., 138 F.3d 46, 57 (2d Cir.1998)

  (internal citation omitted). Accordingly, the Court respectfully recommends declining

  to exercise supplemental jurisdiction over the Tort Claims and dismissing them

  without prejudice.

            B.      Motion for Sanctions

        The Court further recommends denying Schultzel’s motion for sanctions both

  because: (i) it is procedurally improper due to a deficient safe harbor notice; and (ii)

  Plaintiffs’ conduct does not warrant sanctions.

                  i.      Legal Standard

        Federal Rule of Civil Procedure 11 provides, in relevant part:

                 By presenting to the court a pleading, written motion, or
                 other paper – whether by signing, filing, submitting, or
                 later advocating it – an attorney or unrepresented party
                 certifies that to the best of the person’s knowledge,
                 information, and belief, formed after an inquiry reasonable
                 under the circumstances … the factual contentions have
                 evidentiary support or, if specifically so identified, will
                 likely have evidentiary support after a reasonable
                 opportunity for further investigation or discovery ….

  Fed. R. Civ. P. 11(b)(3).     Further, Rule 11 states that “[i]f, after notice and a

  reasonable opportunity to respond, the court determines that Rule 11(b) has been

  violated, the court may impose an appropriate sanction ….” Fed. R. Civ. P. 11(c)(1).

  It is well-settled, however, that “sanctions should issue only in extraordinary

  circumstances ….” Graves v. Deutsche Bank Sec. Inc., No. 07-cv-5471, 2010 WL

  997178, at *7 (S.D.N.Y. Mar. 18, 2010) (internal quotation omitted); see also Storey v.


                                             53
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 54 of 61 PageID #: 1079




  Cello Holdings, L.L.C., 347 F.3d 370, 388 (2d Cir. 2003) (“[S]anctions may not be

  imposed unless a particular allegation is utterly lacking in support.”); Stern v.

  Leucadia Nat. Corp., 844 F.2d 997, 1005 (2d Cir. 1988) (Rule 11 sanctions are

  “targeted at situations where it is patently clear that a claim has absolutely no chance

  of success under the existing precedents, and where no reasonable argument can be

  advanced…”) (internal quotation and citation omitted); Oliveri v. Thompson, 803 F.2d

  1265, 1275 (2d Cir. 1986) (“Rule 11 is violated only when it is patently clear that a

  claim has absolutely no chance of success.”).           Ultimately, “[t]he imposition of

  sanctions by the court and the determination of the amount of the sanction is left to

  the court’s discretion.” Gelfman Int’l Enters. v. Miami Sun Int’l Corp., No. 05-cv-

  3826, 2009 WL 2242331, at *10 (E.D.N.Y. July 27, 2009); see also Lorber v. Winston,

  993 F. Supp. 2d 250, 253 (E.D.N.Y. 2014) (“[E]ven where a court determines that Rule

  11(b) has been violated, the decision whether to impose sanctions is not mandatory,

  but rather is a matter for the court’s discretion.”).

        Because sanctions should only be issued in extraordinary situations, the Rules

  require a party seeking such relief to afford their adversary “safe harbor” prior to

  making a motion. Thus, at least 21 days in advance of filing the motion, a copy must

  be served on the accused party. See Fed. R. Civ. P. 11(c)(2). This safe harbor notice

  “must describe the specific conduct that allegedly violates Rule 11(b).” Id. (emphasis

  added); see also Hart v. Crab Addison, Inc., No. 13-cv-6458, 2017 WL 726873, at *6

  (W.D.N.Y. Feb. 24, 2017) (“The required specificity should include, at the very least

  … an identification of the particular statement [complained of]”). If the safe harbor




                                             54
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 55 of 61 PageID #: 1080




  notice does not identify the specific representation complained of, the motion for

  sanctions must be denied. See StreetEasy, Inc. v. Chertok, 752 F.3d 298, 310 (2d Cir.

  2014) (vacating sanctions award, noting that “[o]nly conduct explicitly referred to in

  the instrument providing notice is sanctionable.”) (internal quotation and citation

  omitted); Schlaifer Nance & Co. v. Estate of Warhol, 194 F.3d 323, 334 (2d Cir. 1999)

  (“Due process requires that courts provide notice and an opportunity to be heard

  before imposing any kind of sanctions…. At a minimum, the notice requirement

  mandates that the subject of a sanctions motion be informed of … the specific conduct

  … for which the sanctions are being considered.”) (internal quotations, citations, and

  brackets omitted) (emphasis in original); Estate of Raymond Thomas v. Cigna Grp.

  Ins., No. 09-cv-5029, 2016 WL 7235718, at *10 (E.D.N.Y. Dec. 13, 2016) (“general

  allegations,” such as a plaintiff refusing to dismiss a claim, “do not adequately

  describe the specific conduct which allegedly merits sanctions.”).

        In considering a motion for sanctions – assuming adequate safe harbor notice

  was provided – courts evaluate the objective reasonableness of the pleading’s

  allegations at the time it was signed. See Asbeka Indus. v. Travelers Indem. Co., 831

  F. Supp. 74, 90 (E.D.N.Y. 1993); see also Dennis v. Pan Am. World Airways, Inc., 746

  F. Supp. 288, 292 (E.D.N.Y. 1990) (“The duty to conduct a reasonable pre-filing

  inquiry into the law does not require that the signer ultimately be proved correct in

  his view of the law.”); Oliveri, 803 F.2d at 1274 (“the signer’s conduct is to be judged

  as of the time the pleading or other paper is signed.”). In determining whether to

  impose sanctions, “the court resolves all doubts in favor of the non-movant.” Simms




                                            55
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 56 of 61 PageID #: 1081




  v. Biondo, 158 F.R.D. 247, 249 (E.D.N.Y. 1994); see Burke v. Quick Lift, Inc., 464 F.

  Supp. 2d 150, 163 (E.D.N.Y. 2006) (“[W]hen divining the point at which an argument

  turns from merely losing to losing and sanctionable, courts must resolve all doubts in

  favor of the signer of the pleading.”) (internal quotation and alterations omitted).

                ii.      Analysis

        Applying these standards, the Court concludes that sanctions are unwarranted

  both because Schultzel’s safe harbor notice was devoid of the requisite specificity and

  because the Complaint’s allegations against him, although meritless, are not

  frivolous.

                         a.     Safe Harbor

        On November 16, 2018, more than six months prior to filing the instant motion,

  Schultzel provided notice of his intent to seek sanctions against Plaintiffs and their

  counsel if they refused to withdraw their “objectively frivolous” malicious prosecution

  claim against him. See DE [57-2] (the “Safe Harbor Notice”). Thus, more than 21-

  days’ notice was given. The Safe Harbor Notice – largely mirroring the arguments

  set forth in Schultzel’s motion to dismiss – however, fails to delineate any specific

  sanctionable allegations in the Complaint.      See generally id.   Instead, Schultzel

  merely contends that “[f]or the reasons set forth in [his] … letter requesting a pre-

  motion conference [to move to dismiss the Complaint], Mr. Lee’s claim for Malicious

  Prosecution is frivolous,” and, generally, that Plaintiffs’ inaccurately asserted that

  Schultzel gave false testimony to the Grand Jury. See id. at 1-2. The Safe Harbor

  Notice then goes on to reiterate why Schultzel believes that cause of action is




                                            56
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 57 of 61 PageID #: 1082




  meritless, without reference to a single paragraph of the Complaint directed at

  Schultzel. See id. at 2.

          The motion now before the Court, however, largely focuses on two specific

  allegations in the Complaint: (i) Paragraph 108, asserting that “Schultzel knowingly

  testified before the Grand Jury that the window through which Lee had taken the

  Photograph was a one-way mirrored window.”; and (ii) Paragraph 173, claiming that

  “[f]ollowing the arrest of Lee, Defendant Schultzel gave false and misleading

  testimony before a Grand Jury.” See ES Sanctions Mem. at 4-5. As discussed above,

  neither of these specific allegations were referenced in the Safe Harbor Notice,

  rendering the motion procedurally deficient pursuant to both Rule 11 and applicable

  principles of Due Process. 29 Notably, in response to the actual motion (i.e., the first

  time Plaintiffs were properly on notice of the purportedly sanctionable conduct),

  Plaintiffs agreed to withdraw paragraphs 108 and 173 of the Complaint. 30 See Pltfs.’

  Sanctions Mem. at 9.           Accordingly, the Court respectfully recommends denying

  Schultzel’s motion for sanctions on the basis that the Safe Harbor Notice was

  deficient, and that once sufficient notice was provided, Plaintiffs sought to withdraw

  the offending allegations. 31




  29The motion references additional allegations in the Complaint purportedly lacking an evidentiary
  basis, see generally ES Sanctions Mem., which also were not referenced in the Safe Harbor Notice.

  30Plaintiffs’ motion for leave to amend their Complaint solely to remove these allegations is addressed
  below. See Section II(C), infra.

  31 The Court rejects Schultzel’s argument that sanctions are warranted because Plaintiffs had
  adequate notice of the falsities via the motions to dismiss and failed to correct the inaccuracies at that
  time, see ES Sanctions Mem. at 9-10, because Rule 11 requires separate motion practice. See Fed. R.
  Civ. P. 11(c)(2) (“A motion for sanctions must be made separately from any other motion”).


                                                     57
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 58 of 61 PageID #: 1083




                          b.      Substance

        In any event, the Court also concludes that Plaintiffs’ cause of action for

  malicious prosecution against Schultzel is not sanctionable because, although it fails

  as a matter of law, it is not frivolous to the extent that it has “absolutely no chance of

  success” such that “no reasonable argument can be advanced.” See Stern, 844 F.2d

  at 1005. Specifically, Plaintiffs allege that: (i) Schultzel initiated the chain of events

  leading to the investigation, arrest, and prosecution of Lee with the ulterior motive

  to replace SLG as the licensee operating the Golf Center; and (ii) exaggerated the

  incident at the onset to make it appear worse than it was, even if he accurately

  described the Window before the Grand Jury. Simply stated, this conduct does not

  rise to a sanctionable level and the Court respectfully recommends denying the

  motion.

            C.     Motion to Amend

        Finally, the Court respectfully recommends denying Plaintiffs’ motion for leave

  to amend their Complaint, which merely seeks to remove the allegedly problematic

  allegations set forth in Paragraphs 108 and 173, which precipitated Schultzel’s

  motion for sanctions.        Because the Court recommends denying the motion for

  sanctions and otherwise dismissing the Complaint in its entirety on substantive

  grounds, the motion for leave to amend should be denied as moot. In addition, the

  Court recommends sua sponte denying leave to amend the Complaint to address its

  failure to state any plausible causes of actions because amendment would be futile.




                                              58
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 59 of 61 PageID #: 1084




                   i.    Legal Standard

         While leave to amend a complaint should be freely given “when justice so

  requires[,]” Fed. R. Civ. P. 15(a)(2), it is “within the sound discretion of the district

  court to grant or deny leave to amend.” McCarthy v. Dun & Bradstreet Corp., 482

  F.3d 184, 200 (2d Cir. 2007) (internal citation omitted). Such relief may be denied

  for, among other reasons, futility. See Ruotolo v. City of New York, 514 F.3d 184, 191

  (2d Cir. 2008) (citing Foman v. Davis, 371 U.S. 178, 182, 83 S. Ct. 227 (1962)); see also

  Reynolds v. City of Mount Vernon, No. 14-cv-1481, 2015 WL 1514894, at *5 (S.D.N.Y.

  Apr. 1, 2015) (“a district court may deny leave to amend when … amendment would

  be futile because the problem with the claim is substantive and better pleading will

  not cure it.”) (citing Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (internal

  quotation omitted). In addition, courts may properly dismiss a complaint without

  granting leave to amend when the plaintiff fails to cross-move for leave to do so in

  response to the pertinent motion to dismiss. See Augienello v. Coast-to-Coast Fin.

  Corp., 64 F. App’x 820 (2d Cir. 2003) (holding that dismissal of an action was

  warranted, in part, due to the plaintiffs' failure to seek leave to amend); see also Lynn

  v. McCormick, No. 17-cv-1183, 2017 WL 6507112, at *7 (S.D.N.Y. Dec. 18, 2017) (sua

  sponte denying leave to amend where the plaintiffs did not request such relief and

  failed to suggest they were in possession of facts that would cure the pleading’s

  deficiencies).




                                             59
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 60 of 61 PageID #: 1085




                ii.     Analysis

        Applying these standards, the Court first concludes that Plaintiffs’ pending

  motion for leave to file an amended complaint is moot. Notably, Plaintiffs have not

  sought leave to amend their Complaint to ameliorate any of the substantive

  deficiencies identified in the motions to dismiss. Rather, Plaintiffs merely request

  “leave … to amend the complaint … to withdraw paragraphs 108 and 173,” i.e., the

  content of Schultzel’s motion for sanctions. See Pltfs.’ Sanctions Mem. at 19. As

  discussed above, the Court respectfully recommends denying the sanctions motion

  and dismissing the Complaint in its entirety.        See Sections II(A)-(B), supra.

  Accordingly, amending the Complaint in the fashion requested by Plaintiffs would

  serve no purpose and the Court therefore respectfully recommends denying Plaintiffs’

  motion.

        The Court further recommends sua sponte denying leave to amend the

  Complaint to address its substantive deficiencies. In this regard, Plaintiffs did not

  seek leave to amend their Complaint in response to either motion to dismiss, which

  were fully briefed in March 2019. See DEs [46], [50]. Further, there is no indication

  that Plaintiffs possess additional facts that could render their claims plausible

  because although the Complaint is detailed, it falls far short of stating any viable

  causes of action as a matter of law.    Accordingly, the Court concludes that the

  deficiencies outlined herein could not be cured through amendment, and respectfully

  recommends sua sponte denying leave to amend the Complaint as futile.




                                           60
Case 2:18-cv-03167-JMA-SIL Document 62 Filed 02/21/20 Page 61 of 61 PageID #: 1086




  III.   Conclusion

         For the reasons set forth above, the Court respectfully recommends granting

  both motions to dismiss and closing this matter. Specifically, the Court recommends

  that all claims be dismissed with prejudice, save the contract-based tort claims

  against Schultzel, which should be dismissed without prejudice. In addition, the

  Court recommends denying Schultzel’s motion for sanctions and Plaintiffs’ cross-

  motion for leave to file an amended complaint.

  IV.    Objections

         A copy of this Report and Recommendation is being served on all parties by

  electronic filing on the date below.            Any objections to this Report and

  Recommendation must be filed with the Clerk of the Court within 14 days of receipt

  of this report. Failure to file objections within the specified time waives the right to

  appeal the District Court’s order. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a); Ferrer

  v. Woliver, 05-3696, 2008 WL 4951035, at *2 (2d Cir. Nov. 20, 2008); Beverly v.

  Walker, 118 F.3d 900, 902 (2d Cir. 1997); Savoie v. Merchants Bank, 84 F.3d 52, 60

  (2d Cir. 1996).

  Dated:        Central Islip, New York
                February 21, 2020              /s/ Steven I. Locke
                                               STEVEN I. LOCKE
                                               United States Magistrate Judge




                                             61
